


Exhibit 10.31

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the 19
day of January, 2012 by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership (“Landlord”), and DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant heretofore entered into that certain Lease dated
June 25, 2007 (the “Original Lease”), as amended by that certain First Amendment
to Lease Agreement dated September 8, 2008 (the “First Amendment”), as amended
by that certain Second Amendment to Lease Agreement dated January 29, 2010 (the
“Second Amendment”), and as amended by that certain Third Amendment to Lease
Agreement (the “Third Amendment”; the Original Lease, the First Amendment, the
Second Amendment and the Third Amendment hereinafter referred to, collectively,
as the “Lease”) for the lease of approximately 657,200 square feet of space,
located at 3909 North Commerce Drive, Atlanta, Georgia 30344, within Camp Creek
Business Center, said space being more particularly described therein (the
“Leased Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:

 

1.             Incorporation of Recitals and Definitions. The above recitals are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein but undefined shall have the meaning as defined in
the Lease.

 

2.             Notice Addresses. Section 1.01(1) of the Lease is hereby modified
to reflect that Landlord’s and Tenant’s addresses for notice purposes are as
follows:

 

Landlord:

 

Duke Realty Limited Partnership

 

 

c/o Duke Realty Corporation

 

 

Attn.: Atlanta Market – V.P., Asset Mgmt. & Customer Service

 

 

3039 Premiere Parkway, Suite 100

 

 

Duluth, Georgia 30097

 

 

 

Tenant:

 

Dick’s Sporting Goods, Inc.

 

 

345 Court Street

 

 

Coraopolis, Pennsylvania 15108

 

 

Attn.: Legal Department

 

3.             Option Rights.

 

(a)           The second (2nd) sentence of Section 4 of Exhibit E to the Lease,
as heretofore amended by Section 6(a) of the Second Amendment, is hereby deleted
in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“The First Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to March 31, 2013 and accompanied by a fee in the
amount of $300,000.00 (the “First Option Fee”).”

 

(b)           The fourth (4th) sentence of Section 4 of Exhibit E to the Lease,
as heretofore amended by Section 6(b) of the Second Amendment, is hereby deleted
in its entirety and replaced with the following:

 

“The Second Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to March 31, 2014 and accompanied by a fee in the
amount of $400,000.00 (the “Second Option Fee”).”

 

(c)           The sixth (6th) sentence of Section 4 of Exhibit E to the Lease,
as heretofore amended by Section 6(c) of the Second Amendment, is hereby deleted
in its entirety and replaced with the following:

 

“The Third Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to March 31, 2015 and accompanied by a fee in the
amount of $500,000.00 (the “Third Option Fee”; the First Option Fee, the Second
Option Fee and the Third Option Fee referred to hereinafter, collectively, as
the “Option Fees”).”

 

4.             Examination of Amendment. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation or option,
and it is not effective until execution by and delivery to both Landlord and
Tenant.

 

5.             Incorporation. This Amendment shall be incorporated into and made
a part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect. As amended hereby, the
Lease is hereby ratified and confirmed by Landlord and Tenant. To the extent the
terms hereof are inconsistent with the terms of the Lease, the terms hereof
shall control.

 

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

- 2 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

 

Signed, sealed and delivered as to Landlord, in the presence of:

 

LANDLORD:

 

 

 

 

 

DUKE REALTY LIMITED PARTNERSHIP, an

 

 

Indiana limited partnership

 

 

 

/s/ [ILLEGIBLE]

 

By:

Duke Realty Corporation, an Indiana

Unofficial Witness

 

 

corporation, sole general partner

 

 

 

 

 

 

/s/ Selinda R. Mahan

 

 

By:

/s/ J. Christopher Brown

Notary Public

 

 

Name:

J. Christopher Brown

[g324212ka01i001.jpg]

 

 

Title:

Senior Vice President

 

 

 

Georgia Operations

 

 

 

 

 

Date:

1/17/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered as to Tenant, in the presence of:

 

TENANT:

 

 

 

 

 

DICK’S SPORTING GOODS, INC., a Delaware

 

 

corporation

 

 

 

/s/ [ILLEGIBLE]

 

 

Unofficial Witness

 

 

By:

/s/ Lee Belitsky

 

 

 

Name:

Lee Belitsky

 

 

 

Title:

SVP - Chief Risk and Compliance Officer

/s/ [ILLEGIBLE]

 

 

 

 

Notary Public

 

 

 

 

 

 

 

Attest:

/s/ Tyler Bronson

 

 

 

Name:

Tyler Bronson

COMMONWEALTH OF PENNSYLVANIA

 

 

Title:

Director Distribution Strategy & Support

NOTARIAL SEAL

 

 

 

 

SHEREE A. PARENTE, Notary Public

 

Date:

1/17/12

Chippewa Twp., Beaver County

 

 

My Commission Expires July 7, 2013

 

 

 

- 3 -

--------------------------------------------------------------------------------


 

[g324212ka01i002.jpg]

 

Dick’s Sporting Goods, Inc.
345 Court Street
Coraopolis, PA 15108
tel: 724-273-3400
fax: 724-227-1928
Attention: Legal Department

 

April 8, 2011

 

VIA UPS NEXT DAY DELIVERY

 

 

 

 

 

Duke Realty Limited Partnership

 

 

c/o Duke Realty Corporation

 

 

Attn: Atlanta Market — V.P., Asset Mgmt. & Customer Service

 

 

3950 Shackleford Road, Suite 300

 

 

Duluth, GA 30096

 

 

 

Re:

 

Dick’s Sporting Goods, Inc. — Atlanta Distribution Center

 

 

Notice of Change of Address and Addressees

 

This is to advise you that Dick’s Sporting Goods, Inc.’s new address is as
follows:

 

For all SNDA’s, Estoppels
and other communications:

 

For all invoices, billing statements, sales requests,
and related inquiries:

 

 

 

Dick’s Sporting Goods, Inc.
345 Court Street
Coraopolis, PA 15108
ATTN: Legal Department
Fax #: 724-227-1928

 

Dick’s Sporting Goods, Inc.
345 Court Street
Coraopolis, PA 15108
ATTN: Lease Accounting
Fax #:724-227-1811
Email: storeleases@dcsg.com

 

Further, the notice section of the Lease for the above-referenced location
should be amended as follows:

 

The Notice Address of Tenant shall be:

 

 

 

 

 

Dick’s Sporting Goods, Inc.

 

 

345 Court Street

 

 

Coraopolis, PA 15108

 

 

ATTN: Legal Department

 

 

Fax #: 724-227-1928

 

 

 

 

 

Call with any questions.

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Samantha O’Donoghue

 

 

Samantha O’Donoghue

 

 

Supervisor of Legal Administration and Corporate Governance

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the
14th day of March, 2011, but effective as of November 5, 2010, by and between
DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership (“Landlord”),
and DICK’S SPORTING GOODS, INC., a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant heretofore entered into that certain Lease dated
June 25, 2007, as amended by that certain First Amendment to Lease Agreement
dated September 8, 2008, and as amended by that certain Second Amendment to
Lease Agreement dated January 29, 2010 (as so amended, the “Lease”) for the
lease of approximately 657,200 square feet of space, located at 3909 North
Commerce Drive, Atlanta, Georgia 30344, within Camp Creek Business Center, said
space being more particularly described therein (the “Leased Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:

 

1.             Incorporation of Recitals and Definitions. The above recitals are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein but undefined shall have the meaning as defined in
the Lease.

 

2.             Fencing. Landlord and Tenant acknowledge and agree that Tenant,
at Tenant’s sole cost and expense, has the right to install and maintain (a) a
ten (10) foot tall electric fence inside the perimeter of the Leased Premises,
(b) a small guard house at the entrance to the Leased Premises, and (c) swing
gates for vehicle ingress and egress at the entrance to the Leased Premises
(collectively, the “Fencing”). The Installation of the Fencing shall be
performed in accordance with the provisions of Section 7.03 of the Lease and in
accordance with all applicable laws, regulations and building codes. Tenant
further agrees that it will install appropriate signage with respect to the
Fencing, which signage shall be subject to Landlord’s approval pursuant to
Section 16.10 of the Lease. Upon the expiration or earlier termination of the
Lease, Tenant shall, at Tenant’s sole cost and expense, remove the Fencing, and
restore the Leased Premises to its original condition.

 

3.             Examination of Amendment. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation or option,
and it is not effective until execution by and delivery to both Landlord and
Tenant.

 

4.             Incorporation. This Amendment shall be incorporated into and made
a part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect. As amended hereby, the
Lease is hereby ratified and confirmed by Landlord and Tenant. To the extent the
terms hereof are inconsistent with the terms of the Lease, the terms hereof
shall control.

 

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

 

Signed, sealed and delivered as to Landlord, in the presence of:

 

LANDLORD:

 

 

 

 

 

DUKE REALTY LIMITED PARTNERSHIP, an

 

 

Indiana limited partnership

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

Duke Realty Corporation,

Unofficial Witness

 

 

 

its General Partner

 

 

 

 

 

 

 

 

/s/ Selinda R. Mahan

 

 

 

By:

/s/ J. Christopher Brown

Notary Public

 

 

 

Name:

J. Christopher Brown

[g324212ka01i003.jpg]

 

 

 

Title:

Senior Vice President

 

 

 

Georgia Operations

 

 

 

 

 

Date

3/14/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered as to Tenant, in the presence of:

 

TENANT:

 

 

 

 

 

DICK’S SPORTING GOODS, INC., a Delaware

 

 

corporation

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

Unofficial Witness

 

 

 

By:

/s/ Michele Willoughby

 

 

 

 

Name:

Michele Willoughby

 

 

 

 

Title:

SVP E-Commerce & Supply Chain

/s/ [ILLEGIBLE]

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

Attest:

/s/ Tyler Bronson

 

 

 

 

Name:

Tyler Bronson

COMMONWEALTH OF PENNSYLVANIA

 

 

 

Title:

Director of Distribution Strategy & Support

NOTARIAL SEAL

 

 

 

 

SHEREE A. PARENTE, Notary Public

 

Date

3/10/11

Chippewa Twp., Beaver County

 

 

 

My Commission Expires July 7, 2013

 

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the
29th day of January, 2010 by and between DUKE REALTY LIMITED PARTNERSHIP, an
Indiana limited partnership (“Landlord”), and DICK’S SPORTING GOODS, INC., a
Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant heretofore entered into that certain Lease dated
June 25, 2007, as amended by that certain First Amendment to Lease Agreement
dated September 8, 2008 (as so amended, the “Lease”) for the lease of
approximately 657,200 square feet of space, located at 3909 North Commerce
Drive, Atlanta, Georgia 30344, within Camp Creek Business Center, said space
being more particularly described therein (the “Leased Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:

 

1.             Incorporation of Recitals and Definitions. The above recitals are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein but undefined shall have the meaning as defined in
the Lease.

 

2.             Term. The Lease Term is hereby extended through and including
April 30, 2021.

 

3.             Minimum Annual Rent. Section 1.01(d) of the Lease is hereby
modified to reflect that commencing as of March 1, 2019 (the “Extension Date”),
Minimum Annual Rent shall be as follows:

 

March 1, 2019 – February 29, 2020

 

$2,400,000.00

 

March 1, 2020 – February 28,z 2021

 

$2,400,000.00

 

March 1, 2021 – April 30, 2021

 

$   400,000.00

 

 

4.             Monthly Rental Installments. Section 1.01(e) of the Lease is
hereby modified to reflect that commencing as of the Extension Date, Monthly
Rental Installments shall be as follows:

 

March 1, 2019 – April 30, 2021

 

$200,000.00

 

 

5.             Second Option to Expand Building. The phrase “the second (2nd)
anniversary of the Additional Rent Commencement Date” beginning on the fifth
(5th) line of Section 3 of Exhibit E to the Lease is hereby deleted in its
entirety and the date “February 28, 2013” is hereby inserted in lieu thereof.

 

6.             Option Rights.

 

(a)           The second (2nd) sentence of Section 4 of Exhibit E to the Lease
is hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“The First Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to February 28, 2013 and accompanied by a fee in
the amount of $300,000.00 (the “First Option Fee”).”

 

(b)           The fourth (4th) sentence of Section 4 of Exhibit E to the Lease
is hereby deleted in its entirety and replaced with the following:

 

“The Second Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to February 29, 2014 and accompanied by a fee in
the amount of $400,000.00 (the “Second Option Fee”).”

 

(c)           The sixth (6th) sentence of Section 4 of Exhibit E to the Lease is
hereby deleted in its entirety and replaced with the following:

 

“The Third Option Notice shall be effective only if delivered to Landlord at
least thirty (30) days prior to February 28, 2015 and accompanied by a fee in
the amount of $500,000.00 (the “Third Option Fee”; the First Option Fee, the
Second Option Fee and the Third Option Fee referred to hereinafter,
collectively, as the “Option Fees”).”

 

7.             Expansion Rent. The fourth (4th) sentence of Section 7(c) of
Exhibit E to the Lease through the end of said paragraph is hereby deleted in
its entirety and replaced with the following:

 

“Notwithstanding the foregoing, through the expiration of the Second Expansion
Option, as such date may be extended pursuant to Tenant’s option rights set
forth in Special Stipulation 4 above, the market-based land price with respect
to the Second Expansion Space shall be One Hundred Thousand and No/100 Dollars
($100,000.00) per acre.”

 

8.             Option to Terminate. Tenant’s option to terminate the Lease set
forth in Section 9 of Exhibit E to the Lease is hereby deleted in its entirety
and shall be of no further force or effect.

 

9.             Condition of Leased Premises. Tenant acknowledges and agrees that
Tenant is accepting possession of the Leased Premises for the extension term in
“AS-IS” condition subject to Landlord’s repair and maintenance obligations as
expressly provided in the Lease, and except as expressly provided herein, no
free rent, moving allowances, tenant improvement allowances or other financial
concessions contained in the Lease shall apply to the Lease Term, as extended
hereby.

 

10.           Brokers. Except for Jones Lang LaSalle – Southeast, Inc.
representing Tenant, whose commission shall be paid by Landlord, Landlord and
Tenant each represents and warrants to the other that neither party has engaged
or had any conversations or negotiations with any broker, finder or other third
party concerning the matters set forth in this Amendment who would be entitled
to any commission or fee based on the execution of this Amendment. Landlord and
Tenant each hereby indemnifies the other against and from any claims for any
brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, for any breach of the foregoing. The foregoing indemnification shall
survive the termination of the Lease for any reason.

 

11.           Examination of Amendment. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation or option,
and it is not effective until execution by and delivery to both Landlord and
Tenant.

 

- 2 -

--------------------------------------------------------------------------------


 

12.           Incorporation. This Amendment shall be incorporated into and made
a part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect. As amended hereby, the
Lease is hereby ratified and confirmed by Landlord and Tenant. To the extent the
terms hereof are inconsistent with the terms of the Lease, the terms hereof
shall control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

Signed, sealed and delivered as to Landlord, in the presence of:

 

LANDLORD:

 

 

 

 

 

DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership

 

 

 

 

 

 

By:

Duke Realty Corporation,

Unofficial Witness

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

/s/ Selinda R. Mahan

 

 

 

By:

/s/ J. Christopher Brown

Notary Public

 

 

 

Name:

J. Christopher Brown

 

 

 

 

Title:

Senior Vice President

 

[g324212ka03i001.jpg]

 

 

 

 

Atlanta Industrial Group

Signed, sealed and delivered as to Tenant, in the presence of:

 

TENANT:

 

 

 

 

 

DICK’S SPORTING GOODS, INC., a Delaware corporation

 

/s/ [ILLEGIBLE]

 

 

Unofficial Witness

 

 

 

By:

/s/ Lee Belitsky

 

 

 

 

Name:

Lee Belitsky

 

 

 

 

Title:

SVP Operations

/s/ Rebecca Lutz

 

 

 

 

 

Notary Public

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA

 

Notarial Seal

 

Rebecca Lutz, notary Public

 

North Fayette Twp., Allegheny County

 

My Commission Expires May 22, 2011

 

Member, Pennsylvania Association of Notaries

 

 

- 3 -

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the 8
day of Sept, 2008 by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership (“Landlord”), and DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant heretofore entered into that certain Lease
Agreement dated June 25, 2007 (the “Lease”) for the lease of approximately
657,200 square feet of space, located at 3909 North Commerce Drive, East Point,
Georgia 30344, within Camp Creek Business Center, said space being more
particularly described therein (the “Leased Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:

 

1.             Incorporation of Recitals and Definitions. The above recitals are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein but undefined shall have the meaning as defined in
the Lease.

 

2.             Minimum Annual Rent. In accordance with Sections 13, 14 and 15 of
Exhibit B to the Lease, the schedule of Minimum Annual Rent set forth in
Section 1.01(d) of the Lease is hereby deleted in its entirety and replaced with
the following:

 

December 1, 2007 - November 30, 2008

 

$1,604,571.92

December 1, 2008 - November 30, 2009

 

$2,750,694.72

December 1, 2009 - November 30, 2010

 

$2,750,694.72

December 1, 2010 - November 30, 2011

 

$2,750,694.72

December 1, 2011 - November 30, 2012

 

$2,750,694.72

December 1, 2012 - November 30, 2013

 

$2,879,928.11

December 1, 2013 - November 30, 2014

 

$2,972,237.68

December 1, 2014 - November 30, 2015

 

$2,972,237.68

December 1, 2015 - November 30, 2016

 

$2,972,237.68

December 1, 2016 - November 30, 2017

 

$2,972,237.68

December 1, 2017 - November 30, 2018

 

$3,113,244.31

December 1, 2018 - February 28, 2019

 

$   803,490.83

 

3.             Monthly Rental Installments. In accordance with Sections 13, 14
and 15 of Exhibit B to the Lease, the schedule of Monthly Rental Installments
set forth in Section 1.01(e) of the Lease is hereby deleted in its entirety and
replaced with the following:

 

December 1, 2007 - April 30, 2008

 

$           0.00

May 1, 2008 - April 30, 2013

 

$229,224.56

May 1, 2013 - April 30, 2018

 

$247,686.47

May 1, 2018 - February 28, 2019

 

$267,830.28

 

4.             Additional Rent Commencement Date. February 6, 2008 is the
Additional Rent Commencement Date under the Lease. Tenant acknowledges and
agrees that (a) there are no amounts or credits due Tenant pursuant to
Section 10 of Exhibit B to the Lease, and (b) Sections 11 and 12 of Exhibit B to
the Lease are hereby declared null and void and of no force or effect.

 

5.             Warranty.

 

(a)           The first sentence of Section 12 of Exhibit E to the Lease is
hereby deleted in its entirety and replaced with the following three
(3) sentences:

 

Landlord hereby agrees to make any and all repairs to the Building and the
Leased Premises, at its own expense, as are necessary or reasonably desirable to
correct any defects in the Leased Premises or the Building of which Tenant
notifies Landlord in writing on or before February 6, 2009 (exclusive of the
Exterior Improvements, as hereinafter defined). Landlord hereby further agrees
to make any and all repairs to the Exterior Improvements, at its own expense, as
are necessary or reasonably desirable to correct any defects in the Exterior
Improvements of which Tenant notifies Landlord in writing on or before March 5,
2009. For purposes hereof, Exterior Improvements shall

 

--------------------------------------------------------------------------------


 

mean and refer to that portion of the Tenant Improvements constructed and
installed pursuant to Exhibit B to the Lease outside of the Building.

 

(b)           The fifth (5th) sentence (based on this Amendment) of Section 12
of Exhibit E to the Lease shall be revised to change “two (2)” to “four (4)”.

 

(c)           Without limiting anything set forth in Section 12 of Exhibit E to
the Lease, as amended pursuant to subsection (a) above, to the extent that the
Landlord Warranty relates to any defects in the concrete or asphalt to be
constructed and installed in the truck/trailer area shown on Exhibit A attached
hereto and made a part hereof, such Landlord Warranty shall be extended through
March 5, 2010.

 

6.             Cost Savings. In accordance with Section 16(a) of Exhibit B to
the Lease, Landlord and Tenant hereby acknowledge and agree that a GM Savings
amount equal to Thirty-One Thousand Four Hundred Seventy and 75/100 Dollars
($31,470.75) is hereby credited to Tenant, and has been applied against the
first Monthly Rental Installment due under the Lease.

 

7.             Option to Terminate. The third sentence of Section 9 of Exhibit E
to the Lease is hereby deleted in its entirety and replaced with the following:

 

Tenant shall deliver to Landlord, as an agreed upon termination fee (the “Fee”),
an amount equal to Three Million Seven Hundred Sixty-Eight Thousand Eight
Hundred Fifty-One and No/100 Dollars ($3,768,851.00).

 

8.             Credit to Tenant. Landlord and Tenant hereby acknowledge and
agree that Landlord shall reimburse Tenant an amount equal to Eight Thousand and
No/100 Dollars ($8,000.00) for certain work performed by Tenant’s vendor.
Landlord shall pay such reimbursement to Tenant by check within thirty (30) days
following the date hereof.

 

9.             Examination of Amendment. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation or option,
and it is not effective until execution by and delivery to both Landlord and
Tenant.

 

10.           Incorporation. This Amendment shall be incorporated into and made
a part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect. As amended hereby, the
Lease is hereby ratified and confirmed by Landlord and Tenant. To the extent the
terms hereof are inconsistent with the terms of the Lease, the terms hereof
shall control.

 

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

- 2 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.

 

Signed, sealed and delivered

 

LANDLORD:

as to Landlord, in the

 

 

presence of:

 

DUKE REALTY LIMITED PARTNERSHIP, an

 

 

Indiana limited partnership

 

 

 

 

 

 

By:

Duke Realty Corporation,

Unofficial Witness

 

 

 

its General Partner

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ J. Christopher Brown

Notary Public

 

 

Name:

J. Christopher Brown

[g324212ka05i001.jpg]

 

 

Title:

Senior Vice Pres.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered

 

TENANT:

as to Tenant, in the

 

 

presence of:

 

DICK’S SPORTING GOODS, INC., a Delaware

 

 

corporation

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

Unofficial Witness

 

 

By:

/s/ Lee Belitsky

 

 

 

Name:

Lee Belitsky

 

 

 

Title:

SVP

/s/ [ILLEGIBLE]

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

Notarial Seal

 

 

 

 

 

 

Brenda L. Dodd, Notary Public

 

 

 

 

 

Findlay Twp., Allegheny County

 

 

 

 

 

My Commission Expires Sept. 5, 2011

 

 

 

 

 

Member, Pennsylvania Association of Notaries

 

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

LEASE

 

THIS LEASE (the “Lease”) is executed this 25th day of June, 2007 (the “Effective
Date”), by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited
partnership (“Landlord”), and DICK’S SPORTING GOODS, INC., a Delaware
corporation (“Tenant”).

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01. Basic Lease Provisions and Definitions.

 

(a)           Leased Premises (shown outlined in Exhibit A hereto): All of that
certain building (the “Building”) located at 3909 North Commerce Drive, East
Point, Georgia 30344, together with an exclusive right to use all portions of
the land other than the Building, said land containing approximately 44.06 acres
and also being depicted on Exhibit A hereto (the “Land”).

 

(b)           Rentable Area of the Building: Approximately 657,200 square feet.
The Building has been measured by Landlord based on a “drip-line” measurement
from the outside of the exterior walls of the Leased Premises. Landlord and
Tenant hereby acknowledge and agree that the square footage of the Rentable Area
as set forth above is not subject to dispute or re-measurement by either party
during the Lease Term.

 

(c)           Park: Camp Creek Business Center, said Park containing, as of the
date hereof, approximately 532.967 acres and being described on Exhibit A-l
hereto.

 

(d)           Minimum Annual Rent:

 

December 1, 2007 – November 30, 2008

 

$1,265,110.00

 

December 1, 2008 – November 30, 2009

 

$2,168,760.00

 

December 1, 2009 – November 30, 2010

 

$2,168,760.00

 

December 1, 2010 – November 30, 2011

 

$2,168,760.00

 

December 1, 2011 – November 30, 2012

 

$2,168,760.00

 

December 1, 2012 – November 30, 2013

 

$2,295,271.00

 

December 1, 2013 – November 30, 2014

 

$2,385,636.00

 

December 1, 2014 – November 30, 2015

 

$2,385,636.00

 

December 1, 2015 – November 30, 2016

 

$2,385,636.00

 

December 1, 2016 – November 30, 2017

 

$2,385,636.00

 

December 1, 2017 – November 30, 2018

 

$2,523,648.00

 

December 1, 2018 – February 28, 2019

 

$  655,557.00

 

 

(e)           Monthly Rental Installments:

 

December 1, 2007 – April 30, 2008

 

$          0.00

 

May 1, 2008 – April 30, 2013

 

$180,730.00

 

May 1, 2013 – April 30, 2018

 

$198,803.00

 

May 1, 2018 – February 28, 2019

 

$218,519.00

 

 

(f)            Intentionally Omitted

 

(g)           Commencement Date: December 1, 2007.

 

(h)           Lease Term: Eleven (11) years and three (3) months from the
Commencement Date.

 

(i)            Security Deposit: None.

 

(j)            Broker: The Staubach Company – Southeast, Inc. representing
Tenant.

 

(k)           Permitted Use: General office, warehousing, distribution and
storage of consumer inventory, including related parking.

 

(I)            Address for notices and payments are as follows:

 

Landlord:

 

Duke Realty Limited Partnership

 

 

c/o Duke Realty Corporation

 

 

Attn.: Atlanta Market – V.P., Asset Mgmt. & Customer Service

 

 

3950 Shackleford Road, Suite 300

 

 

Duluth, Georgia 30096

 

--------------------------------------------------------------------------------


 

With Payments to:

 

Duke Realty Limited Partnership

 

 

75 Remittance Drive, Suite 3205

 

 

Chicago, IL 60675-3205

 

Tenant (prior to occupancy):

 

Dick’s Sporting Goods, Inc.

 

 

300 Industry Drive, RIDC Park West

 

 

Pittsburgh, Pennsylvania 15275

 

 

Attn.: Legal Department

 

 

 

Tenant (following occupancy):

 

Dick’s Sporting Goods, Inc.

 

 

300 Industry Drive, RIDC Park West

 

 

Pittsburgh, Pennsylvania 15275

 

 

Attn.: Legal Department

 

 

(m)

 

Guarantor(s): None.

 

EXHIBITS

 

 

Exhibit A:

 

Leased Premises

Exhibit A-1:

 

Park

Exhibit B:

 

Tenant Improvements

Exhibit B-1:

 

Scope of Work

Exhibit B-2:

 

Capitalized Tenant Improvements

Exhibit B-3:

 

Amortized Tenant Improvements

Exhibit C:

 

Letter of Understanding

Exhibit D:

 

Rules and Regulations

Exhibit E:

 

Special Stipulations

Exhibit F:

 

First Expansion Space

Exhibit G:

 

Second Expansion Space

Exhibit H:

 

First Offer Space

Exhibit H-1:

 

Site G

Exhibit I:

 

Second Offer Space

Exhibit J:

 

Expansion Letter of Understanding

Exhibit K:

 

Signage

Exhibit L:

 

Tenant Improvement Schedule

Exhibit M:

 

Form of Memorandum of Lease

 

Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises. Tenant has certain expansion
rights as more particularly set forth in Exhibit E attached hereto. Landlord
shall not have the right to construct any other building on the Land except a
building for Tenant as provided in Exhibit E. Landlord represents and warrants
to Tenant that it is the fee simple owner of the Leased Premises as of the date
of the Lease.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01.  Term. The Commencement Date shall be as set forth in
Section 1.01(g) above. Tenant acknowledges and agrees that the Commencement Date
under this Lease shall not be contingent upon Landlord’s Substantial Completion
(as defined in Exhibit B hereto) of the Tenant Improvements (as defined in
Section 2.02 below). The Lease Term shall be as set forth in
Section 1.01(h) above, subject to the Extension Terms and Tenant’s Termination
Option provided in Exhibit E.

 

Section 2.02.  Construction of Tenant Improvements. Landlord shall construct and
install, in a good and workmanlike manner and in compliance with all applicable
laws, all leasehold improvements to the Leased Premises (collectively, the
“Tenant Improvements”) in accordance with Exhibit B attached hereto and made a
part hereof.

 

Section 2.03.  Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Building to Landlord in broom-clean condition and
in good order, condition and repair, subject to damage by fire or other
casualty, (b) remove from the Leased Premises (i) Tenant’s Property (as defined
in Section 8.01  below), (ii) all racking and conveyor systems and any other
material handling equipment, together with any related wiring and cabling,
provided, however, that the bolts securing such systems may be cut off and
ground flush with the floor rather than removed, (iii) the mezzanine and any
related improvements, (iv) all data and communications wiring and cabling
(including above ceiling, below raised floors and behind walls) within the
office portion of the Building, and (v) any alterations required to be removed
pursuant to Section 7.03 below, and (c) repair any damage caused by any such
removal and restore the Leased

 

-2-

--------------------------------------------------------------------------------


 

Premises to the condition existing upon the Additional Rent Commencement Date
(as defined in Exhibit B hereto), except for (i) ordinary wear and tear and
damage which Tenant is not obligated to repair, and (ii) damage caused by fire
or other casualty. All of Tenant’s Property that is not removed within ten
(10) days following Landlord’s written demand therefor shall be conclusively
deemed to have been abandoned and Landlord shall be entitled to dispose of such
property at Tenant’s cost without incurring any liability to Tenant. This
Section 2.03 shall survive the expiration or any earlier termination of this
Lease.

 

Section 2.04.  Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at one hundred thirty-five percent (135%) of the Monthly
Rental Installments and Annual Rental Adjustment (as hereinafter defined) for
the Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of rent after such
expiration or earlier termination shall not result in a renewal of this Lease,
nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days’ prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord’s remedies in such event.

 

ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in
the Monthly Rental Installments in advance, without demand, deduction or offset,
except as otherwise expressly specified elsewhere in the Lease, on the
Commencement Date and on or before the first day of each and every calendar
month thereafter during the Lease Term. The Monthly Rental Installments for
partial calendar months shall be prorated.

 

Section 3.02. Annual Rental Adjustment Definitions.

 

(a)           “Annual Rental Adjustment” shall mean the amount of Operating
Expenses, Real Estate Taxes (to the extent Tenant does not pay the taxing
authorities directly, as permitted herein) and Insurance Premiums for a
particular calendar year.

 

(b)           “Operating Expenses” shall mean the amount of all of Landlord’s
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building and the Land in good condition and repair for a
particular calendar year, including by way of illustration and not limitation,
the following: insurance deductibles, water, sewer, electrical and other utility
charges other than the separately billed charges paid by Tenant as provided in
this Lease (or such charges separately billed to other tenants in the Park);
painting; stormwater discharge fees; tools and supplies; repair costs; landscape
maintenance costs; access patrols; license, permit and inspection fees;
management fees (which shall not exceed 3% of the Minimum Annual Rent and Annual
Rental Adjustment for the Building); supplies, costs, wages and related employee
benefits payable for the management, maintenance and operation of the Building;
maintenance, repair and replacement of the driveways, parking areas, curbs and
sidewalk areas (including snow and ice removal), landscaped areas, drainage
strips, sewer lines, exterior walls, foundation, structural frame, roof, gutters
and lighting; and maintenance and repair costs, dues, fees and assessments
incurred under any covenants or charged by any owners association. The cost of
any Operating Expenses that are capital in nature shall be amortized over the
useful life of the improvement (as reasonably determined by Landlord in
accordance with generally accepted accounting principles), and only the
amortized portion shall be included in Operating Expenses. The Operating
Expenses are currently estimated to be twenty-one cents ($0.21) per square foot
of the Leased Premises for the first twelve (12) months following Substantial
Completion of the Tenant Improvements. Tenant acknowledges that said amount is
only an estimate, however, and that Tenant shall be required to reimburse
Landlord for the actual Operating Expenses under the Lease in accordance with
this Section 3.02. Operating Expenses shall specifically not include:

 

(i)            costs for interest and principal payments on any loans financing
any portion of the Leased Premises;

 

(ii)           ground rental payments;

 

(iii)          any costs, fines or penalties due to any violation by Landlord of
any governmental rule or authority or due to any late payment by Landlord of any
component of Operating Expenses except to the extent such costs, fines or
penalties are incurred as a result of Tenant’s failure to make any required
payment in a timely manner;

 

-3-

--------------------------------------------------------------------------------


 

(iv)          costs incurred because Landlord violated the terms of any
agreement or lease or due to the act, omission, negligence or willful misconduct
of Landlord or Landlord’s agents, employees or contractors;

 

(v)           costs of preparing, improving or altering any of the Leased
Premises in preparation for occupancy by any subsequent tenant;

 

(vi)          expenses incurred in connection with any property other than the
Leased Premises (excluding charges assessed against the Leased Premises pursuant
to any protective covenants encumbering the Leased Premises);

 

(vii)         expenses for repairs or other work occasioned by fire, windstorm
or other insured casualty;

 

(viii)        costs incurred to test, survey, cleanup, contain, abate, remove,
or otherwise remedy asbestos-containing materials or other materials from the
Leased Premises, provided that such materials are actually classified as
“Hazardous Substances” under Environmental Laws (as defined under
Section 15.01(a) of this Lease) in effect as of the date of this Lease, and not
introduced onto the Leased Premises by Tenant; and

 

(ix)           compensation, wages, benefits, workers’ compensation premiums and
payroll taxes for employees above the grade of senior building manager or for
officers, trustees or partners of Landlord.

 

(c)           “Real Estate Taxes” shall mean any form of real estate tax or
assessment or service payments in lieu thereof, and any license fee, commercial
rental tax, improvement bond or other similar charge or tax (other than
inheritance, personal income or estate taxes) imposed upon the Building or Land,
or against Landlord’s business of leasing the Building, by any authority having
the power to so charge or tax, together with costs and expenses of contesting
the validity or amount of the Real Estate Taxes. The Real Estate Taxes are
currently estimated to be forty-five cents ($0.45) per square foot of the Leased
Premises for the first twelve (12) months following Substantial Completion of
the Tenant Improvements. Tenant acknowledges that said amount is only an
estimate, however, and that Tenant shall be required to pay the actual Real
Estate Taxes under the Lease in accordance with this Section 3.02. Landlord
shall deliver to Tenant copies of all notices regarding Real Estate Taxes within
ten (10) business days of Landlord’s receipt of the same. In addition, Tenant
may request that all taxing authorities send notices regarding Real Estate Taxes
directly to Tenant, in which case Tenant shall deliver to Landlord copies of all
such notices within ten (10) business days of Tenant’s receipt of the same.
Tenant shall pay all Real Estate Taxes levied against the Leased Premises
directly to the applicable taxing authority and shall provide Landlord with
written evidence of such payment before the same becomes-delinquent. If the Real
Estate Taxes may be paid in installments, Tenant may elect to pay such Real
Estate Taxes in installments to the fullest extent allowed by law. Tenant
acknowledges that Landlord is in the process of preparing a subdivision plat
that will, among other things, subdivide the Land from other property within the
Park, thereby creating a separately assessed parcel for the purposes of Real
Estate Taxes. Except in the event the Leased Premises is expanded as provided in
Exhibit E, in no event shall the acreage of such separately assessed Land exceed
approximately 44.06 acres. Until such time as the Land is a separately assessed
parcel for purposes of Real Estate Taxes, Landlord shall indemnify, defend and
hold harmless Tenant from and against any loss, cost, damage or expense actually
incurred by Tenant as a result of the Land not being a separately assessed
parcel for purposes of Real Estate Taxes. Once the Land is separately assessed
for purposes of Real Estate Taxes, Landlord shall not thereafter change the
boundaries of the tax parcel except in the event the Leased Premises is expanded
as provided in Exhibit E hereto, in which case Landlord shall have the right,
but not the obligation, to change the boundaries of the tax parcel to include
such expansion.

 

(d)           “Insurance Premiums” shall mean insurance premiums for insurance
coverage on the Building or Land and shall include all fire and extended
coverage insurance on the Building and all liability insurance coverage on the
Land, and the grounds, sidewalks, driveways and parking areas related thereto,
together with such other insurance coverages, including, but not limited to,
rent interruption insurance, as are from time to time obtained by Landlord. The
Insurance Premiums are currently estimated to be five cents ($0.05) per square
foot of the Leased Premises for the first twelve (12) months following
Substantial Completion of the Tenant Improvements. Tenant acknowledges that said
amount is only an estimate, however, and that Tenant shall be required to pay
the actual Insurance Premiums under the Lease in accordance with this
Section 3.02. Notwithstanding anything to the contrary contained
herein, Insurance Premiums shall not include any portion of any penalty or
interest for delinquent payment by Landlord of any Insurance Premiums.

 

-4-

--------------------------------------------------------------------------------

 

Section 3.03.  Payment of Additional Rent.

 

(a)           Any amount required to be paid by Tenant hereunder (in addition to
Minimum Annual Rent) and any charges or expenses incurred by Landlord on behalf
of Tenant under the terms of this Lease shall be considered “Additional Rent”
payable in the same manner and upon the same terms and conditions as the Minimum
Annual Rent reserved hereunder, except as set forth herein to the contrary. Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Minimum Annual Rent.

 

(b)           In addition to the Minimum Annual Rent specified in this Lease,
commencing as of the Additional Rent Commencement Date, Tenant shall pay to
Landlord as Additional Rent for the Leased Premises, in each calendar year or
partial calendar year during the Lease Term, an amount equal to the Annual
Rental Adjustment for such calendar year. Landlord shall estimate the Annual
Rental Adjustment annually, and written notice thereof shall be given to Tenant
prior to the beginning of each calendar year. Tenant shall pay to Landlord each
month, at the same time the Monthly Rental Installment is due, an amount equal
to one-twelfth (1/12) of the estimated Annual Rental Adjustment. If Operating
Expenses necessarily increase during a calendar year, Landlord may increase the
estimated Annual Rental Adjustment during such year by giving Tenant written
notice to that effect, and beginning with the next Additional Rent payment after
such notice, Tenant shall pay to Landlord, in each of the remaining months of
such year, an amount equal to the amount of such increase in the estimated
Annual Rental Adjustment divided by the number of months remaining in such year,
subject to the maximum increases permitted in Section 3.05 below, provided,
however, Landlord shall only be permitted to increase the Operating Expenses
once during any calendar year. Within one hundred twenty (120) days after the
end of each calendar year, Landlord shall prepare and deliver to Tenant a
statement showing the actual Annual Rental Adjustment. Within thirty (30) days
after receipt of the aforementioned statement, Tenant shall pay to Landlord, or
Landlord shall credit against the next Minimum Annual Rent payment or payments
due from Tenant, as the case may be, the difference between the actual Annual
Rental Adjustment for the preceding calendar year and the estimated amount paid
by Tenant during such year, This Section 3.03 shall survive the expiration or
any earlier termination of this Lease.

 

Section 3.04.  Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
of Minimum Annual Rent and/or Annual Rental Adjustments required to be paid by
Tenant to Landlord hereunder shall become overdue, such unpaid amount shall bear
interest from the due date thereof to the date of payment at the prime rate of
interest, as reported in the Wall Street Journal (the “Prime Rate”) plus four
percent (4%) per annum. Without limiting the foregoing, in the event any payment
other than Minimum Annual Rent and Annual Rental Adjustments required to be paid
by Tenant to Landlord hereunder shall become overdue, such unpaid amount shall
bear interest from the date that is five (5) days after the due date thereof to
the date of payment at the Prime Rate plus four percent (4%) per annum

 

Section 3.05. Maximum Increase in Operating Expenses. Notwithstanding anything
in this Lease to the contrary, Tenant will be responsible for Real Estate
Taxes, Insurance Premiums, snow removal, landscaping (exclusive of any
landscaping expenditures that are capital expenditures in accordance with
generally accepted accounting principles), and charges assessed against the
Building pursuant to any covenants or owner’s association (“Uncontrollable
Expenses”), without regard to the level of increase in any or all of the above
in any year or other period of time. Tenant’s obligation to pay all other
Building Operating Expenses that are not Uncontrollable Expenses (herein
“Controllable Expenses”) shall be limited to a five percent (5%) per annum
increase over the amount the Controllable Expenses per square foot for the
immediately preceding calendar year would have been had the Controllable
Expenses per square foot increased at the rate of five percent (5%) in all
previous calendar years beginning with the actual Controllable Expenses per
square foot for the year ending December 31, 2008, annualized (i.e. grossed up
as if Tenant had been in occupancy and the Leased Premises fully operational for
the entire calendar year). Landlord acknowledges and agrees that all Operating
Expenses that are capital in nature constitute Controllable Expenses. The
Controllable Expenses are currently estimated to be fourteen cents ($0.14) per
square foot of the Leased Premises for 2008. Tenant acknowledges that said
amount is only an estimate, however, and that Tenant shall be required to pay
the actual Controllable Expenses as limited under this Section 3.05 and as
otherwise required by this Lease.

 

Section 3.06.  Inspection and Audit Rights.

 

(a)           Tenant shall have the right to inspect, at reasonable times and in
a reasonable manner, during the one hundred twenty (120) day period following
the delivery of Landlord’s statement of the actual amount of the Annual Rental
Adjustment (the “Inspection Period”), such of Landlord’s books of account and
records as pertain to and contain information concerning the Annual Rental
Adjustment for

 

-5-

--------------------------------------------------------------------------------


 

the prior calendar year in order to verify the amounts thereof. Such inspection
shall take place at Landlord’s office upon at least fifteen (15) days prior
written notice from Tenant to Landlord. Only Tenant or a certified public
accountant shall conduct such inspection. Tenant shall also agree to follow
Landlord’s reasonable procedures for auditing such books and records. Landlord
and Tenant shall act reasonably in assessing the other party’s calculation of
the Annual Rental Adjustment. Tenant shall provide Landlord with a copy of its
findings within thirty (30) days after completion of the audit. Tenant’s failure
to exercise its rights hereunder within the Inspection Period shall be deemed a
waiver of its right to inspect or contest the method, accuracy or amount of such
Annual Rental Adjustment.

 

(b)           If Landlord and Tenant agree that Landlord’s calculation of the
Annual Rental Adjustment for the inspected calendar year was incorrect, the
parties shall enter into a written agreement confirming such undisputed error
and then Landlord shall make a correcting payment in full to Tenant within
thirty (30) days after the determination of the amount of such error or credit
such amount against future Additional Rent if Tenant overpaid such amount, and
Tenant shall pay Landlord within thirty (30) days after the determination of
such error if Tenant underpaid such amount. In the event of any errors on the
part of Landlord that Landlord agrees were errors costing Tenant in excess of
the greater of (i) five percent (5%) of Tenant’s actual Operating Expense
liability for any calendar year, and (ii) $5,000, Landlord will also reimburse
Tenant for the costs of an audit reasonably incurred by Tenant in an amount not
to exceed $4,000 within the above thirty (30) day period. If Tenant provides
Landlord with written notice disputing the correctness of Landlord’s statement,
and if such dispute shall not have been settled by agreement within thirty (30)
days after Tenant provides Landlord with such written notice, Tenant may submit
the dispute to a reputable firm of independent certified public accountants
selected by Tenant and approved by Landlord, and the decision of such
accountants shall be conclusive and binding upon the parties. If such accountant
decides that there was an error, Landlord will make correcting payment if Tenant
overpaid such amount, and Tenant shall pay Landlord if Tenant underpaid such
amount. The fees and expenses involved in such decision shall be borne by the
party required to pay for the audit.

 

(c)           All of the information obtained through Tenant’s inspection with
respect to financial matters (including, without limitation, costs, expenses and
income) and any other matters pertaining to Landlord, the Leased Premises, the
Building and/or the Park as well as any compromise, settlement or adjustment
reached between Landlord and Tenant relative to the results of the inspection
shall be held in strict confidence by Tenant and its officers, agents, and
employees; and Tenant shall cause its independent professionals to be similarly
bound. The obligations within the preceding sentence shall survive the
expiration or earlier termination of the Lease.

 

Section 3.07.  Right to Contest Taxes. Each year, Landlord shall deliver to
Tenant a copy of the Notice of Valuation regarding Real Estate Taxes within ten
(10) business days following Landlord’s receipt thereof. Tenant shall have the
right to request that Landlord contest any tax assessment, valuation or levy
against the Leased Premises by delivering written notice to Landlord at least
twenty (20) days prior to the expiration of any period to contest such tax
assessment, valuation or levy. In the event that Tenant requests such contest
Landlord shall diligently pursue such contest in a commercially reasonable
manner and Tenant shall reimburse Landlord for any reasonable fees, expenses and
costs incurred by Landlord in contesting such assessments, levies or tax rate
applicable to the Leased Premises, or portions thereof whether or not such
contest is successful. In the alternative, Tenant may, at Tenant’s option,
pursue such contest, and Landlord shall use good faith commercially reasonable
efforts to assist Tenant with such contest. If such contest by either Landlord
or Tenant results in a refund of Real Estate Taxes in any year, Tenant shall be
entitled to receive its share of such refund, pro-rated for the period with
respect to which Tenant paid its share of Real Estate Taxes for such year, and
if such contest was prosecuted by Landlord, after deducting from the refund all
fees, expenses and costs incurred by Landlord in such contest.

 

ARTICLE 4 - SECURITY DEPOSIT

 

INTENTIONALLY OMITTED.

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.

 

Section 5.02. Covenants of Tenant Regarding Use.

 

(a)           Tenant shall (i) use and, except for Landlord’s responsibilities
hereunder, maintain the Leased Premises and conduct its business thereon in a
safe, and lawful manner, (ii) comply with that certain Amended and Restated
Declaration of Protective Covenants, Conditions, Restrictions, Reservations and
Easements for Camp Creek Business Center dated June 15, 2005 and recorded June
17,

 

-6-

--------------------------------------------------------------------------------


 

2005, as supplemented by that certain First Supplement to Amended and Restated
Declaration of Protective Covenants, Conditions, Restrictions, Reservations and
Easements for Camp Creek Business Center dated on or about May 11, 2007,
(iii) comply with all laws, rules, regulations, orders, ordinances, directions
and requirements of any governmental authority or agency, now in force or which
may hereafter be in force, including, without limitation, those which shall
impose upon Landlord or Tenant any duty with respect to or are triggered by a
change in the use or occupation of, or any improvement or alteration to, the
Leased Premises, and (iv) comply with and obey all reasonable directions,
rules and regulations of Landlord, including the Building Rules and Regulations
attached hereto as Exhibit D and made a part hereof, as may be modified from
time to time by Landlord on reasonable notice to Tenant to the extent that
(A) any later proscribed rules or regulations do not adversely affect Tenant’s
use of the Leased Premises for the Permitted Use or its parking rights pursuant
to Section 16.11 of the Lease in any material respect, and (B) no existing or
later proscribed rule and regulation shall be enforced against Tenant or the
Leased Premises unless it is uniformly enforced and applied to all other tenants
of Landlord or its affiliates located in the Park in a non-discriminatory
manner. Without limiting the foregoing, Tenant shall comply with any future
covenants that encumber the Leased Premises provided that (w) Landlord gives
Tenant ten (10) days advance notice of such covenants, (x) the covenants do not
unreasonably interfere with Tenant’s conduct of its business at the Leased
Premises for the Permitted Use, (y) the covenants do not materially increase the
assessments theretofore permitted to be charged against the Land under the
covenants, and (z) the covenants are uniformly enforced and applied to all other
owners and tenants encumbered by such covenants in a non-discriminatory manner.
Landlord agrees that it will not voluntarily consent to any future covenants
that would encumber the Leased Premises if such covenants do not comply with the
terms of subparts 5.02(w), (x), (y) and (z) above.

 

(b)           Tenant shall not do or permit anything to be done in or about the
Leased Premises that will in any way cause a nuisance, unreasonably obstruct or
interfere with the rights of other tenants or occupants of the Park. Landlord
shall not be responsible to Tenant for the non-performance by any other tenant
or occupant of the Park of any of Landlord’s directions, rules and regulations,
but agrees that any enforcement thereof shall be done uniformly. Tenant shall
not overload the floors of the Building. All damage to the floor structure or
foundation of the Building due to improper positioning or storage of items or
materials shall be repaired by Landlord at the sole expense of Tenant, who shall
reimburse Landlord within fifteen (15) days after demand from Landlord. Landlord
hereby acknowledges that Tenant will be installing racking systems and conveyors
in the Building, and that Landlord warrants that it has constructed, within
normal construction tolerances, a seven (7) inch thick floor in the Building,
utilizing 4,000 per square inch concrete as more particularly referenced in
Exhibit B. Tenant shall not use the Leased Premises, nor allow the Leased
Premises to be used, for any purpose or in any manner that would (i) invalidate
any policy of insurance now or hereafter carried by Landlord on the Building, or
(ii) increase the rate of premiums payable on any such insurance policy unless
Tenant reimburses Landlord for any increase in premium charged.

 

Section 5.03.  Landlord’s Rights Regarding Use. Without limiting any of
Landlord’s rights specified elsewhere in this Lease, (a) Landlord shall have the
right at any time, upon three (3) days written notice to Tenant, to control,
change or otherwise alter the Land in such manner as it deems necessary provided
such control, change or alteration does not materially and adversely affect
Tenant’s use of the Leased Premises for the Permitted Use, (b) Landlord may
grant easements over the Land as it shall deem necessary or proper so long as
any such granting does not materially and adversely affect Tenant’s use of the
Leased Premises for the Permitted Use, and (c) Landlord, its agents, employees
and contractors and any mortgagee of the Building shall have the right to enter
any part of the Leased Premises at reasonable times upon twenty-four (24) hours
prior notice (except in the event of an emergency where no notice shall be
required) for the purposes of (i) examining or inspecting the same (including,
without limitation, testing to confirm Tenant’s compliance with this Lease),
(ii) showing the same to prospective purchasers or mortgagees, (iii) during the
last one hundred eighty (180) days of the Lease Term and any time Tenant is in
Default hereunder, showing the same to prospective tenants, and (iv) making such
repairs, alterations or improvements to the Leased Premises that are reasonably
necessary or desirable. Landlord will use reasonable efforts not to interfere
with Tenant’s use or operation of the Leased Premises or ingress and egress
thereto in connection with the exercise of Landlord’s rights under this
Section 5.03.

 

ARTICLE 6 - UTILITIES

 

Landlord represents and warrants that as of the date hereof, gas, water,
electrical, telephone, sanitary sewer and storm sewer are all available at the
Building and at the Fixturing Date the foregoing statement shall continue to be
true and correct. Beginning on the Additional Rent Commencement Date, Tenant
shall obtain in its own name and pay directly to the appropriate supplier the
cost of all utilities and services serving the Leased Premises. Landlord shall
not be liable in damages or otherwise for any failure or interruption of any
utility or other Building service and no such failure or interruption shall
entitle Tenant to terminate this Lease or withhold sums due hereunder.
Notwithstanding the foregoing, in

 

-7-

--------------------------------------------------------------------------------


 

the event that (a) there is an interruption of utility service to the Leased
Premises, (b) such interruption is not caused by Tenant, its agents, employees,
contractors or invitees, and (c) such interruption renders all or a portion of
the Leased Premises untenantable (meaning that Tenant is unable to use, and does
not use, such space in the normal course of its business for the Permitted Use)
for more than five (5) consecutive business days, then Tenant shall notify
Landlord in writing that Tenant intends to abate rent. If service has not been
restored within five (5) business days of Landlord’s receipt of Tenant’s notice,
then Minimum Annual Rent and all Additional Rent shall abate proportionately
with respect to the portion of the Leased Premises rendered untenantable on a
per diem basis for each day after such five (5) business-day period during which
such portion of the Leased Premises remains untenantable. Such abatement shall
be Tenant’s sole remedy for Landlord’s failure to restore service as set forth
above, and Tenant shall not be entitled to damages (consequential or otherwise)
as a result thereof.

 

ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS

 

Section 7.01.  Repair and Maintenance of Building. Landlord shall keep in good
order and condition and make all necessary repairs, replacements and maintenance
to the roof structure and membrane, sprinkler systems, exterior walls,
foundation, floor slabs (excluding regular floor cleaning and maintenance),
utility systems to the point of connection into the Lease Premises, structural
frame of the Building, the parking and landscaped areas and other areas of the
Land. Except for Landlord’s Warranty obligation set forth in Section 12 of
Exhibit E hereto, the cost of such repairs, replacements and maintenance shall
be included in Operating Expenses to the extent provided in Article 3 above and
subject to the amortization of any repair or maintenance that is capital in
nature and the applicability of the five percent (5%) cap on Controllable
Expenses, all as provided in said Article 3. Notwithstanding the foregoing, to
the extent any such repairs, replacements or maintenance are required because of
the negligence, misuse or Default of Tenant, its employees, agents, contractors,
customers or invitees, Landlord shall make such repairs at Tenant’s sole
expense.

 

Section 7.02. Repair and Maintenance of Building. Excepting all other
responsibilities of Landlord under this Lease, Tenant shall, at its own cost and
expense, maintain the Building in good condition, regularly servicing and
promptly making all repairs and replacements thereto, including but not limited
to the electrical systems, heating and air conditioning systems, plate glass,
floors, windows and doors, and plumbing systems. Tenant shall obtain a
preventive maintenance contract on the heating, ventilating and air-conditioning
systems and provide Landlord with a copy thereof, or Tenant may elect to be
responsible for conducting commercially reasonable preventative maintenance on
the heating, ventilating and air-conditioning systems within the Leased Premises
by qualified personnel reasonably acceptable to Landlord. In the event Tenant
elects to establish its own preventative maintenance program, Tenant shall keep
detailed records with respect to such maintenance and upon Landlord’s request,
Tenant shall provide Landlord with copies of such records regarding Tenant’s
periodic inspections of the heating, ventilating and air-conditioning systems
and the preventative maintenance performed thereon. The preventive maintenance
contract shall meet or exceed Landlord’s standard maintenance criteria, and
shall provide for the inspection and maintenance of the heating, ventilating and
air conditioning system on at least a semi-annual basis. Landlord acknowledges
and agrees that Tenant shall only be responsible for maintaining the sprinkler
system, electrical system, plumbing and other systems which service the entire
Building from the point of connection into the Building.

 

Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing; provided, however, that Tenant shall have the right to make alterations
to the Leased Premises without obtaining Landlord’s prior written consent
provided that (a) such alterations do not exceed One Hundred Twenty-Five
Thousand Dollars ($125,000.00) in cost in any one instance and Three Hundred
Seventy-Five Thousand Dollars ($375,000.00) in cost in the aggregate during the
Lease Term; (b) such alterations are non-structural and non-mechanical in
nature; (c) such alterations do not require a permit; (d) Tenant provides
Landlord with prior written notice of its intention to make such alterations
stating in reasonable detail the nature, extent and estimated cost of such
alterations together with the plans and specifications for the same, and (e) at
Landlord’s option, Tenant must remove such alterations and restore the Leased
Premises upon termination of this Lease. As a condition of such approval,
Landlord may require Tenant to remove the alterations and restore the Leased
Premises upon termination of this Lease; otherwise, all such alterations shall
at Tenant’s option be removed by Tenant upon the expiration or earlier
termination of the Lease in accordance with Section 2.03 above, or become a part
of the realty and the property of Landlord. Notwithstanding anything contained
herein to the contrary, Tenant shall have no obligation hereunder to remove any
of the alterations or improvements which have been made by Tenant with the
express written consent of Landlord, unless, at the time of granting such
consent, Landlord has expressly required the removal of any such proposed
alterations or improvements as a condition to granting such consent. Tenant
shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for

 

-8-

--------------------------------------------------------------------------------


 

any labor or material furnished to the Leased Premises, and nothing in this
Lease shall be construed to constitute Landlord’s consent to the creation of any
lien. If any lien is filed against the Leased Premises for work claimed to have
been done for or material claimed to have been furnished to Tenant, Tenant shall
cause such lien to be discharged of record or bonded over within thirty (30)
days after filing. Tenant shall indemnify Landlord from all costs, losses,
expenses and attorneys’ fees in connection with any construction or alteration
performed at the direction of Tenant and any related lien. Tenant agrees that if
an alteration requires Landlord’s consent pursuant to this Section 7.03, at
Landlord’s option, Duke Construction Limited Partnership or a subsidiary or
affiliate of Landlord, who shall receive a fee as Landlord’s construction
manager or general contractor, shall perform all work on any alterations to the
Leased Premises; provided, however, such fee shall be at a competitive rate
within the market. In addition, Landlord agrees that it shall solicit
competitive bids from at least three (3) subcontractors for all major trades
required to make such alterations; provided, however, that Tenant shall have the
right to select additional bidders and, after consultation with Landlord, select
the winning bid for such major trade.

 

ARTICLE 8 - INDEMNITY AND INSURANCE

 

Section 8.01.  Release. All of Tenant’s trade fixtures, merchandise, inventory
conveying and racking systems, and all other personal property in or about the
Leased Premises, which is deemed to include the trade fixtures, merchandise,
inventory and personal property of others located in or about the Leased
Premises or Land at the invitation, direction or acquiescence (express or
implied) of Tenant (all of which property shall be referred to herein,
collectively, as “Tenant’s Property”), shall be and remain at Tenant’s sole
risk. Landlord shall not be liable to Tenant or to any other person for, and
Tenant hereby releases Landlord from (a) any and all liability for theft or
damage to Tenant’s Property, and (b) any and all liability for any injury to
Tenant or its employees, agents, contractors, guests and invitees in or about
the Leased Premises, except to the extent of personal injury (but not property
loss or damage) caused by the act, omission, negligence or willful misconduct of
Landlord, its agents, employees or contractors. Nothing contained in this
Section 8.01 shall limit (or be deemed to limit) the waivers contained in
Section 8.07 below. In the event of any conflict between the provisions of
Section 8.07 below and this Section 8.01, the provisions of Section 8.07 shall
prevail. This Section 8.01 shall survive the expiration or earlier termination
of this Lease.

 

Section 8.02.  Indemnification by Tenant. Tenant shall protect, defend,
indemnify and hold Landlord, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses, and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels actually incurred, without regard to statutory
interpretation) to the extent (a) arising out of or relating to any act,
omission, negligence, or willful misconduct of Tenant or Tenant’s agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building or the Land, (b) arising out of or relating to any of Tenant’s
Property, or (c) arising out of any other act or occurrence inside the Building,
in all such cases of (a), (b) and (c) above, except to the extent of personal
injury (but not property loss or damage) caused by the act, omission, negligence
or willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.02 shall limit (or be deemed to limit) the waivers
contained in Section 8.07 below. In the event of any conflict between the
provisions of Section 8.07 below and this Section 8.02, the provisions of
Section 8.07 shall prevail. This Section 8.02 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.03.  Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels actually incurred, without regard to statutory
interpretation) to the extent arising out of or relating to any act, omission,
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors. Nothing contained in this Section 8.03 shall limit (or be deemed to
limit) the waivers contained in Section 8.07 below. In the event of any conflict
between the provisions of Section 8.07 below and this Section 8.03, the
provisions of Section 8.07 shall prevail. This Section 8.03 shall survive the
expiration or earlier termination of this Lease.

 

Section 8.04.  Tenant’s Insurance.

 

(a)           During the Lease Term (and any period of early entry or occupancy
or holding over by Tenant, if applicable), Tenant shall maintain the following
types of insurance, in the amounts specified below:

 

(i)            Liability Insurance. Commercial General Liability Insurance
(which insurance shall not exclude blanket, contractual liability, broad form
property damage, personal injury, or fire damage coverage) covering the Leased
Premises and Tenant’s use thereof against claims for bodily injury or death and
property damage, which insurance shall provide coverage on an occurrence basis
with a per

 

-9-

--------------------------------------------------------------------------------


 

occurrence limit of not less than $11,000,000 for each policy year, which limit
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.

 

(ii)           Property Insurance. Special Form Insurance (which insurance shall
not exclude flood or earthquake coverage) in the amount of the full replacement
cost of Tenant’s Property and betterments (including alterations or additions
performed by Tenant pursuant hereto, but excluding those improvements, if any,
made pursuant to Section 2.02 above), which insurance shall include an agreed
amount endorsement waiving coinsurance limitations. The insurance required in
this subsection (ii) may be maintained by a blanket policy of insurance.

 

(iii)          Worker’s Compensation Insurance. Worker’s Compensation insurance
in amounts required by applicable law.

 

(iv)          Business Interruption Insurance. Business Interruption Insurance
with limits not less than an amount equal to two (2) years rent hereunder.

 

(b)           All insurance required by Tenant hereunder shall (i) be issued by
one or more insurance companies reasonably acceptable to Landlord, licensed to
do business in the State in which the Leased Premises is located and having an
AM Best’s rating of A IX or better, and (ii) provide that said insurance shall
not be materially changed, canceled or permitted to lapse on less than thirty
(30) days’ prior written notice to Landlord. In addition, Tenant’s insurance
shall protect Tenant and Landlord as their interests may appear, naming
Landlord, Landlord’s managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability policies. On or
before the Additional Rent Commencement Date (or the date of any earlier entry
or occupancy by Tenant), and thereafter, within thirty (30) days prior to the
expiration of each such policy, Tenant shall furnish Landlord with certificates
of insurance in the form of ACORD 25 or ACORD 25-S (or other evidence of
insurance reasonably acceptable to Landlord), evidencing all required coverages,
together with a copy of the endorsement(s) to Tenant’s commercial general
liability policy evidencing primary and non-contributory coverage afforded to
the appropriate additional insureds. Upon Tenant’s receipt of a request from
Landlord, Tenant shall provide Landlord with copies of all insurance policies,
including all endorsements, evidencing the coverages required hereunder. If
Tenant fails to carry such insurance and furnish Landlord with such certificates
of insurance or copies of insurance policies (if applicable), after a request in
writing to do so and fifteen (15) days to cure the foregoing, Landlord may
obtain such insurance on Tenant’s behalf and Tenant shall reimburse Landlord
upon demand for the cost thereof as Additional Rent. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts or
different types of insurance if it becomes customary for other landlords of
similar buildings in the area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or of such
different types.

 

(c)           - Notwithstanding anything to the contrary contained herein,
Dick’s Sporting Goods, Inc. (“DSG”) may self insure with respect to the policies
of insurance provided for in this Section 8.04 provided that (i) DSG has in
effect a program of “self insurance” insuring DSG as a named insured against
such risk, which program complies with any and all applicable laws regarding
self insurance in the State of Georgia, (ii) Landlord shall be reasonably
satisfied as to the financial strength of DSG as determined by the “tangible net
worth” of DSG, (iii) DSG agrees upon Landlord’s reasonable request to provide
Landlord with financial information reasonably sufficient to allow Landlord to
evaluate DSG’s tangible net worth and ability to meet the insurance criteria set
forth in this Section 8.04 of the Lease, (iv) DSG agrees to indemnify and hold
harmless Landlord from and against any loss, cost, damage, expense (including
reasonable attorneys’ fees and court costs), claim, cause of action or liability
that Landlord may incur that would have been covered by the insurance policies
replaced by the self insurance, (v) such self insurance shall not affect the
non-liability of Landlord described in this Lease, and (vi) Landlord, Landlord’s
managing agent and any mortgagee appears as additional covered parties on the
Certificate of Coverage for liability under the self insurance program for an
amount consistent with the requirements set forth in this Section 8.04. For
purposes hereof, “tangible net worth” is defined as the excess of the value of
tangible assets (i.e. assets excluding those which are intangible such as
goodwill, patents and trademarks) over liabilities. DSG shall deliver to
Landlord notice in writing of the required coverages which it is self insuring
setting forth the amount, limits and scope of the self insurance with respect to
each type of coverage self insured. This provision is personal to DSG and shall
automatically terminate if all or any portion of this Lease is assigned by DSG.

 

Section 8.05.  Landlord’s Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses):

 

(a)           Liability Insurance. Commercial General Liability Insurance (which
insurance shall not exclude blanket, contractual liability, broad form property
damage, personal injury, or fire damage

 

-10-

--------------------------------------------------------------------------------


 

coverage) covering the Leased Premises against claims for bodily injury or death
and property damage, which insurance shall provide coverage on an occurrence
basis with a per occurrence limit of not less than $11,000,000 for each policy
year, which limit may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

 

(b)           Property Insurance. Special Form Insurance (which insurance shall
not exclude flood or earthquake) in the amount of the full replacement cost of
the Building, the parking areas and any other improvements, including, without
limitation, any improvements, if any, made pursuant to Section 2.02 above, but
excluding Tenant’s Property and any other items required to be insured by Tenant
pursuant to Section 8.04 above.

 

Section 8.06.  Construction Insurance. During the performance of any
construction by Landlord or Tenant, the party performing the construction shall
maintain a builder’s “all-risk” policy with respect to such construction in such
amounts and on such terms as are customary for like construction, and shall also
maintain (and require their contractors and subcontractors to maintain) worker’s
compensation insurance, as required by applicable law, in addition to any other
insurance policies required hereunder.

 

Section 8.07.  Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss of or damage to their respective
property or the Leased Premises arising from any risk which is required to be
insured against by Sections 8.04(a)(ii) and 8.05(b) above. The special form
coverage insurance policies maintained by Landlord and Tenant as provided in
this Lease shall include an endorsement containing an express waiver of any
rights of subrogation by the insurance company against Landlord and Tenant, as
applicable.

 

ARTICLE 9 - CASUALTY

 

In the event of total or partial destruction of the Leased Premises by fire or
other casualty, Landlord agrees promptly to restore and repair same; provided,
however, Landlord’s obligation hereunder with respect to the Leased Premises
shall be limited to the reconstruction of such of the leasehold improvements as
were originally required to be made by Landlord pursuant to Section 2.02 above
and any alterations approved by Landlord pursuant to Section 7.03 above,
Exhibit B or Exhibit E, if any. Minimum Annual Rent and Annual Rental Adjustment
(collectively, “Rent”) shall proportionately abate during the time that the
Leased Premises or part thereof are unusable because of any such damage.
Notwithstanding the foregoing, if the Leased Premises are (a) so destroyed that
they cannot reasonably be repaired or rebuilt by Landlord within one hundred
eighty (180) days from the casualty date; or (b) destroyed by a casualty that is
not covered by the insurance required hereunder or, if covered, such insurance
proceeds are not released by any mortgagee entitled thereto or are insufficient
to rebuild the Leased Premises; then Landlord shall give written notice to
Tenant of such determination (the “Casualty Notice”) within sixty (60) days of
such casualty. Either Landlord or Tenant may terminate this Lease effective as
of the date of such casualty by giving written notice to the other party within
thirty (30) days after Landlord’s delivery of the Casualty Notice. If Landlord
does not deliver the Casualty Notice, but Landlord fails to either
(a) substantially complete the restoration and repair of the Leased Premises
within two hundred ten (210) days after the date of the occurrence of such
casualty (subject to extension for Force Majeure and any delay caused by
Tenant’s acts or omissions) or (b) commence the restoration and repair of the
Leased Premises within one hundred eighty (180) days after the date of the
occurrence of such casualty, then Tenant shall have the right to terminate this
Lease upon written notice to Landlord, so long as Tenant’s written notice is
delivered to Landlord prior to Landlord’s delivery of the Leased Premises
substantially completed to Tenant. Tenant waives any right under applicable laws
inconsistent with the terms of this paragraph.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Leased Premises, including without
limitation, parking and ingress or egress areas, shall be acquired by the
exercise of eminent domain, condemnation or conveyance in lieu thereof (each, a
“Taking”), Landlord may terminate this Lease by giving written notice to Tenant
on or before the date possession thereof is so taken. If all or any part of the
Leased Premises shall be acquired by a Taking so that the Leased Premises shall
become substantially less practical for the conduct of Tenant’s business in
compliance with this Lease, as reasonably determined by Tenant, Tenant may
terminate this Lease by giving written notice to Landlord as of the date
possession thereof is so taken. If this Lease is so terminated, Landlord shall
promptly refund to Tenant all unearned Minimum Annual Rent and other amounts
paid in advance by Tenant. In the event of a partial Taking of the Leased
Premises, if this Lease is not terminated, Minimum Annual Rent shall be
proportionately abated based upon the reduction of the Leased Premises. All
damages awarded shall belong to Landlord; provided, however, that Tenant shall
be entitled to any award expressly made to Tenant by any governmental authority
for the cost of or the removal of Tenant’s stock, equipment and fixtures and
other

 

-11-

--------------------------------------------------------------------------------


 

moving expenses and other items recoverable by law (excluding the value of the
usufruct or any leasehold interest) so long as such award is not subtracted from
Landlord’s award.

 

ARTICLE 11- ASSIGNMENT AND SUBLEASE

 

Section 11.01.  Assignment and Sublease.

 

(a)           Tenant shall not assign this Lease or sublet the Leased Premises
in whole or in part without Landlord’s prior written consent. In the event of
any permitted assignment or subletting, Tenant shall remain primarily liable
hereunder unless otherwise agreed to in writing by Landlord. The acceptance of
rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or to be a consent to the assignment of this Lease or
the subletting of the Leased Premises. Any assignment or sublease consented to
by Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord’s
consent to any subsequent assignment or sublease.

 

(b)           By way of example and not limitation, Landlord shall be deemed to
have reasonably withheld consent to a proposed assignment or sublease if in
Landlord’s reasonable opinion (i) the Leased Premises are or may be in any way
materially and adversely affected; (ii) the business reputation of the proposed
assignee or subtenant is unacceptable (which, for purposes hereof, shall mean
that (A) the proposed assignee or subtenant has a reputation for failing to keep
premises that it uses in good condition and repair, or for failing to follow
applicable rules or laws, or (B) Landlord was involved in or had threatened
litigation or had engaged outside counsel to pursue a claim against the proposed
assignee or subtenant, or (C) the proposed assignee or subtenant engages in a
business enterprise that is politically controversial); or (iii) the financial
worth of the proposed assignee or subtenant is insufficient to meet the
obligations hereunder. If Landlord refuses to give its consent to any proposed
assignment or subletting of the entirety of Tenant’s interest, Landlord may, at
its option, within thirty (30) days after receiving a request to consent,
terminate this Lease by giving Tenant thirty (30) days’ prior written notice of
such termination, whereupon each party shall be released from all further
obligations and liability hereunder, except those which expressly survive the
termination of this Lease.

 

(c)           If Tenant shall make any assignment or sublease, with Landlord’s
consent, for a rental in excess of the rent payable under this Lease, Tenant
shall pay to Landlord fifty percent (50%) of any such excess rental upon
receipt. Tenant agrees to pay Landlord $500.00 upon demand by Landlord for
reasonable accounting and attorneys’ fees incurred in conjunction with the
processing and documentation of any requested assignment, subletting or any
other hypothecation of this Lease or Tenant’s interest in and to the Leased
Premises as consideration for Landlord’s consent.

 

Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent, but upon ten (10) days’ prior notice to Landlord (or as soon
as such disclosure is allowed by law, if less), to (a) sublet all or part of the
Leased Premises to any related corporation or other entity which controls
Tenant, is controlled by Tenant or is under common control with Tenant;
(b) assign all or any part of this Lease to any related corporation or other
entity which controls Tenant, is controlled by Tenant, or is under common
control with Tenant, or to a successor entity into which or with which Tenant is
merged or consolidated or which acquires substantially all of Tenant’s stock,
assets or property; or (c) effectuate any public offering of Tenant’s stock on
the New York Stock Exchange or in the NASDAQ over the counter market, provided
that in the event of a transfer pursuant to clause (b), the tangible net worth
after any such transaction is at least Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00) and provided further that such successor entity
assumes all of the obligations and liabilities of Tenant (any such entity in
(a), (b) and (c) above is hereinafter referred to as a “Permitted Transferee”).
For the purpose of this Article 11 (i) “control” shall mean ownership of not
less than fifty percent (50%) of all voting stock or legal and equitable
interest in such corporation or entity, and (ii) “tangible net worth” shall mean
the excess of the value of tangible assets (i.e. assets excluding those which
are intangible such as goodwill, patents and trademarks) over liabilities. Any
such transfer shall not relieve Tenant of its obligations under this Lease.
Nothing in this paragraph is intended to nor shall permit Tenant to transfer its
interest under this Lease as part of a fraud or subterfuge to intentionally
avoid its obligations under this Lease (for example, transferring its interest
to a shell corporation that subsequently files a bankruptcy), and any such
transfer shall constitute a Default hereunder. Any change in control of Tenant
resulting from a merger, consolidation, or a transfer of partnership or
membership interests, a stock transfer, or any sale of substantially all of the
assets of Tenant shall be deemed an assignment for purposes of this Article 11,
and any consent of Landlord shall be granted or withheld in accordance with the
consent provisions of Sections 11.01 and 11.02, as applicable, Landlord
expressly acknowledging and agreeing that any change in control described in
this sentence will not require Landlord’s consent provided that such change in
control otherwise meets the conditions set forth in this Section 11.02.

 

-12-

--------------------------------------------------------------------------------

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Leased Premises at any time during the Lease Term, subject only to the rights of
Tenant hereunder; and such sale shall operate to release Landlord from liability
accruing hereunder after the date of such conveyance provided that the purchaser
or transferee shall assume all of Landlord’s obligations hereunder accruing
after the date of such conveyance.

 

Section 12.02. Estoppel Certificate. Within ten (10) business days following
receipt of a written request from Landlord, Tenant shall execute and deliver to
Landlord, without cost to Landlord, an estoppel certificate in such form as
Landlord may reasonably request, and which is reasonably acceptable to Tenant,
certifying inter alia (a) that this Lease is in full force and effect and
unmodified or stating the nature of any modification, (b) the date to which rent
has been paid, (c) that there are not, to Tenant’s knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Leased Premises. Within twenty (20) days following receipt of a written request
from Tenant, Landlord shall execute and deliver to Tenant, without cost, an
estoppel certificate in such form as Tenant may reasonably request certifying
(i) that this Lease is in full force and effect and unmodified (or, if modified,
stating the nature of such modification), (ii) the date to which rent has been
paid, (iii) that there are not, to Landlord’s knowledge, any uncured Defaults
under this Lease (or specifying such Defaults if any are claimed), and (iv) any
other matters or state of facts reasonably required respecting the Lease or
Tenant’s occupancy of the Leased Premises. Such estoppel may be relied upon by
Tenant and its designees.

 

Section 12.03. Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage, deed to secure debt, deed of trust or other instrument in
the nature thereof, and any amendments or modifications thereto (collectively, a
“Mortgage”) presently existing or hereafter encumbering the Leased Premises by
so declaring in such Mortgage provided that the holder of said Mortgage agrees
not to disturb Tenant’s possession of the Leased Premises so long as Tenant is
not in default hereunder, as evidenced by a subordination, non-disturbance
agreement signed by said holder. Promptly following Landlord’s request, Tenant
shall execute such a subordination and non-disturbance agreement.
Notwithstanding the foregoing, if the holder of the Mortgage shall take title to
the Leased Premises through foreclosure or deed in lieu of foreclosure, Tenant
shall be allowed to continue in possession of the Leased Premises and shall
continue to have exclusive rights to the Land as provided for in this Lease so
long as Tenant is not in Default.

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01. Default. The occurrence of any of the following shall be a
“Default”:

 

(a)          Tenant fails to pay any Monthly Rental Installments or Additional
Rent (i) within five (5) days following written notice from Landlord on the
first two (2) occasions in any twelve (12) month period, and (ii) within five
(5) days after the same is due on any subsequent occasion within said twelve
(12) month period.

 

(b)         Tenant fails to perform or observe any other term, condition,
covenant or obligation required under this Lease for a period of thirty (30)
days after written notice thereof from Landlord; provided, however, that if the
nature of Tenant’s default is such that more than thirty (30) days are
reasonably required to cure, then such default shall be deemed to have been
cured if Tenant commences such performance within said thirty (30) day period
and thereafter diligently completes the required action within a reasonable
time.

 

(c)          Intentionally omitted.

 

(d)         Tenant shall assign or sublet all or a portion of the Leased
Premises in contravention of the provisions of Article 11 of this Lease.

 

(e)          All or substantially all of Tenant’s assets in the Leased Premises
or Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

 

-13-

--------------------------------------------------------------------------------


 

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those allowed by law or in
equity, any one or more of which may be exercised without further notice to
Tenant as may be permitted by law:

 

(a)        Terminate this Lease by giving Tenant notice of termination, in which
event this Lease shall expire and terminate on the date specified in such notice
of termination and all rights of Tenant under this Lease and in and to the
Leased Premises shall terminate. Tenant shall remain liable for all obligations
under this Lease arising up to the date of such termination, and Tenant shall
surrender the Leased Premises to Landlord on the date specified in such notice.
Furthermore, Tenant shall be liable to Landlord for the unamortized balance of
any Tenant improvement allowance and brokerage fees paid in connection with the
Lease.

 

(b)        Without terminating this Lease, and with or without notice to Tenant,
re-enter the Leased Premises and cure any default of Tenant, and Tenant shall
reimburse Landlord as Additional Rent for any costs and expenses which Landlord
thereby incurs; and Landlord shall not be liable to Tenant for any loss or
damage which Tenant may sustain by reason of Landlord’s action, except to the
extent caused by Landlord’s negligence or willful misconduct not otherwise
waived by Tenant pursuant to Section 8.07 above or any other provision of this
Lease.

 

(c)        Terminate this Lease as provided in subparagraph (a) above and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including, without limitation, an amount which, at the date of such
termination is equal to the sum of the following: (i) the costs of recovering
possession of the Leased Premises and all other expenses incurred by Landlord
due to Tenant’s Default, including, without limitation, reasonable attorney’s
fees actually incurred, without regard to statutory interpretation, and the cost
to prepare the Leased Premises for re-letting (all costs and expenses set forth
in this clause (i) being referred to herein, collectively, as the “Default
Damages”); and (ii) the unpaid Minimum Annual Rent and Additional Rent that
accrued prior to the date of termination, plus any interest and late fees due
hereunder and any other sums of money and damages owing on the date of
termination by Tenant to Landlord under this Lease or in connection with the
Leased Premises. The amount as calculated above shall be deemed immediately due
and payable. Tenant expressly acknowledges and agrees that the liabilities and
remedies specified in this subparagraph (c) shall survive the termination of
this Lease.

 

(d)        Intentionally omitted.

 

(e)        Without terminating this Lease, terminate Tenant’s right to
possession of the Leased Premises as of the date of Tenant’s Default, and
thereafter (i) neither Tenant nor any person claiming under or through Tenant
shall be entitled to possession of the Leased Premises, and Tenant shall
immediately surrender the Leased Premises to Landlord; and (ii) Landlord may
re-enter the Leased Premises and dispossess Tenant and any other occupants of
the Leased Premises by any lawful means and may remove their effects, without
prejudice to any other remedy which Landlord may have. Thereafter, Landlord may,
but shall not be obligated to, re-let all or any part of the Leased Premises as
the agent of Tenant for a term different from that which would otherwise have
constituted the balance of the Lease Term and for rent and on terms and
conditions different from those contained herein (but in any event not
materially below the market rental rate for similarly situated sublease space),
whereupon Tenant shall be obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the remaining
Lease Term, together with all Default Damages. Neither the filing of a
dispossessory proceeding nor an eviction of personalty in the Leased Premises
shall be deemed to terminate the Lease.

 

(f)         Allow the Leased Premises to remain unoccupied and collect rent from
Tenant as it comes due; provided, however, that (i) to the extent required by
applicable law, Landlord will use reasonable efforts to mitigate its damages,
and (ii) Landlord shall add the Leased Premises to its inventory of vacant space
in its marketing materials.

 

(g)        Sue for injunctive relief or to recover damages for any loss
resulting from the Default.

 

(h)        In no event will the measure of damages against Tenant include, nor
will Tenant be liable for, any amounts for loss of profits, income or savings,
or indirect, consequential, speculative or punitive damages of Landlord, with
the exception of any loss of rental with respect to any buildings in the Park
owned by Landlord (including, without limitation, the Building) due to Tenant’s
Default hereunder. Additionally, in no event shall Tenant be responsible for any
accelerated rent, except as otherwise expressly set forth in subsection
(e) above.

 

-14-

--------------------------------------------------------------------------------


 

Section 13.03. Landlord’s Default and Tenant’s Remedies.

 

(a)        Landlord shall be in default if (i) Landlord fails to pay any amounts
due from Landlord with respect to the Leased Premises within fifteen (15) days
after receipt of written notice of such failure by Tenant, and (ii) as a result
of Landlord’s failure to pay, (A) Tenant’s ability to conduct its business at
the Leased Premises in accordance with this Lease is at imminent risk of being
materially and adversely affected, or (B) any party claims an interest in or
places a lien on any of Tenant’s property. Upon the occurrence of any such
default, Tenant may sue for injunctive relief or to recover damages for any loss
directly resulting from the breach, but Tenant shall not be entitled to
terminate this Lease or withhold, offset or abate any sums due hereunder, except
as expressly provided in Section 13.03(c); provided, however, that Tenant shall
have the right to cure such default by making the payment required of Landlord,
in which case Landlord shall reimburse Tenant for same on demand, provided that
Tenant delivers to Landlord adequate bills or other supporting evidence
substantiating said payment.

 

(b)        Landlord shall be in default if it fails to perform any term,
condition, covenant or obligation required under this Lease for a period of
thirty (30) days after written notice thereof from Tenant to Landlord; provided,
however, that if the term, condition, covenant or obligation to be performed by
Landlord is such that it cannot reasonably be performed within thirty (30) days,
such default shall be deemed to have been cured if Landlord commences such
performance within said thirty-day period and thereafter diligently undertakes
to complete the same. Upon the occurrence of any such default, Tenant may sue
for injunctive relief or to recover damages for any loss directly resulting from
the breach, but Tenant shall not be entitled to terminate this Lease or
withhold, offset or abate any sums due hereunder, except to the extent otherwise
expressly set forth in Section 13.03(c) below. As to Landlord’s maintenance and
repair obligations hereunder within the Leased Premises, if Landlord has not
commenced to cure a maintenance or repair default set forth in said notice from
Tenant within thirty (30) days and has not cured such maintenance or repair
default within the time period set forth above (not to exceed ninety (90) days),
Tenant may undertake all reasonable action to cure Landlord’s failure of
performance. If Tenant elects to cure said default, Tenant shall, prior to
commencement of said work, provide to Landlord a specific description of the
work to be performed by Tenant and the name of Tenant’s contractor. Any
materials used shall be of equal or better quality than currently exists in the
Building and Tenant’s contractor shall be adequately insured and of good
reputation. Landlord agrees to reimburse Tenant on demand for all reasonable,
third party out-of-pocket expenses incurred by Tenant in connection therewith,
provided that Tenant delivers to Landlord adequate bills or other supporting
evidence substantiating said cost. Except as otherwise set forth herein, pursuit
of any remedies set forth in this Section 13.03 shall not preclude pursuit of
any other remedy provided under applicable law or equity, nor shall pursuit of
any remedy constitute forfeiture or waiver of any payment due to Tenant.

 

(c)        If Tenant demands reimbursement from Landlord pursuant to subsections
(a) or (b) above and Landlord does not reimburse Tenant or give Tenant notice of
objection to such reimbursement within sixty (60) days following Tenant’s
demand, and if Landlord’s objection to such reimbursement is resolved against
Landlord by agreement of the parties or by a court of competent jurisdiction to
which the dispute has been submitted by the parties, Tenant shall have the right
to set off said reimbursement from the Minimum Annual Rent payable by Tenant to
Landlord hereunder.

 

Section 13.04. Limitation of Landlord’s Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building and Land including
any net proceeds of the sale or refinancing (after paying off any encumbrances)
received within the twelve month period prior to the date Tenant’s claim was
filed, and any insurance proceeds or condemnation awards not applied to the
reconstruction or restoration of the Building or the Leased Premises for the
collection of such judgment; and Tenant further agrees that no other assets of
Landlord shall be subject to levy, execution or other process for the
satisfaction of Tenant’s judgment.

 

Section 13.05. Nonwaiver of Defaults. Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord
and Tenant.

 

Section 13.06. Attorneys’ Fees. If either party defaults in the performance or
observance of any of the term,, conditions, covenants or obligations contained
in this Lease and the non-defaulting party

 

-15-

--------------------------------------------------------------------------------


 

obtains a judgment against the defaulting party, then the defaulting party
agrees to reimburse the non-defaulting party for reasonable attorneys’ fees
actually incurred in connection therewith, without regard to statutory
interpretation. In addition, if a monetary default shall occur beyond all
applicable notice and grace periods and the non-defaulting party engages outside
counsel to exercise its remedies hereunder, and then the defaulting party cures
such monetary default, the defaulting party shall pay to the non-defaulting
party, on demand, all expenses incurred by such non-defaulting party as a result
thereof, including reasonable attorneys’ fees, court costs and expenses actually
incurred, without regard to statutory interpretation.

 

ARTICLE 14 - LANDLORD’S RIGHT TO RELOCATE TENANT

 

INTENTIONALLY OMITTED.

 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 15.01. Environmental Definitions.

 

(a)        “Environmental Laws” shall mean all present or future federal, state
and municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the environmental and ecological condition of the Leased
Premises.

 

(b)        “Hazardous Substances” shall mean those substances included within
the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances” “solid waste” or “infectious waste” under Environmental Laws and
petroleum products.

 

Section 15.02. Landlord’s Compliance with Environmental Laws.

 

(a)        Phase I Environmental Report. Landlord heretofore delivered to Tenant
a Phase I environmental report dated no earlier than ninety (90) days prior to
the Effective Date, regarding the Leased Premises.

 

(b)        Landlord represents that to Landlord’s actual knowledge, neither
Landlord nor any predecessor owner of the Building or the Land has treated,
stored or disposed of any Hazardous Substances upon or within the Building or
the Land.

 

(c)        Indemnification by Landlord. Landlord hereby agrees to indemnify
Tenant and hold Tenant harmless from and against any and all reasonable and
actual expense, loss and liability suffered by Tenant (with the exception of any
and all punitive or consequential damages) by reason of Hazardous Substances
disposed upon or within the Leased Premises during the Lease Term by Landlord,
its agents or contractors in violation of Environmental Laws. Notwithstanding
the foregoing, Landlord shall have the right to undertake and perform any
studying, remedying, removing, disposing or otherwise addressing the existence
of any Hazardous Substances that are the responsibility of Landlord hereunder
and of all communications with regulatory or governmental agencies with respect
thereto, and Tenant shall not perform such acts and communications nor be
entitled to any indemnification hereunder unless (i) Tenant is specifically
required by Environmental Laws to perform such acts, and (ii) Landlord has
failed or refused to perform such acts and communications after having been
afforded reasonable written notice by Tenant and having had reasonable
opportunity to perform such acts and communications.

 

Section 15.03. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with all applicable laws.

 

Section 15.04. Notices, Affidavits, Etc.

 

(a)           Tenant shall immediately (i) notify Landlord of (A) any violation
by Tenant, its employees, agents, representatives, customers, invitees or
contractors of any Environmental Laws on, under or about the Leased Premises, or
(B) the presence or suspected presence of any Hazardous Substances on, under or
about the Leased Premises, and (ii) deliver to Landlord any notice received by
Tenant relating to (i)(A) and (i)(B) above from any source. Tenant shall execute
affidavits, representations and the like within five (5) days of Landlord’s
request therefor concerning Tenant’s best

 

-16-

--------------------------------------------------------------------------------


 

knowledge and belief regarding the presence of any Hazardous Substances on,
under or about the Leased Premises.

 

(b)           Landlord shall immediately notify Tenant (i) of the receipt of
notice from any governmental entity of the presence of any Hazardous Substances
on any property within the Park in violation of Environmental Laws, or
(ii) prior to commencing any remediation of Hazardous Substances within the
Park.

 

Section 15.05. Tenant’s Indemnification. Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15.

 

Section 15.06. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Additional Rent
Commencement Date of this Lease (or any earlier occupancy of the Leased Premises
by Tenant) except to the extent Tenant knowingly exacerbates the same.

 

Section 15.07. Survival. The covenants and obligations of Landlord and Tenant
under this Article 15 shall survive the expiration or earlier termination of
this Lease.

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State where the Building is located.

 

Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions not customary in the area where the Leased
Premises is located, flood or earthquake; delay in obtaining permits due to
delays by governmental authorities; or other acts or omissions of governmental
or political bodies (“Force Majeure”). Notwithstanding the foregoing, neither
(a) the unavailability of materials due to a failure to order such materials in
accordance with an approved schedule nor (b) any increase in cost of materials
for any reason shall constitute Force Majeure hereunder.

 

Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant.

 

Section 16.05. indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate broker involved in the
negotiation and execution of this Lease is the Broker and that no other party is
entitled, as a result of the actions of the respective party, to a commission or
other fee resulting from the execution of this Lease. Each party shall indemnify
the other from any and all liability for the breach of this representation and
warranty on its part and shall pay any compensation to any other broker or
person who may be entitled thereto. Landlord shall pay any commission due Broker
based on this Lease pursuant to a separate agreement between Landlord and
Broker.

 

Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, return
receipt requested, postage prepaid, to the party who is to receive such notice
at the address specified in Section 1.01(1). If sent by overnight courier, the
notice shall be deemed to have been given one (1) day after sending. If mailed,
the notice shall be deemed to have been given on the date that is three
(3) business days following mailing. Either party may change its address by
giving written notice thereof to the other party.

 

Section 16.07. Partial Invalidity: Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect.

 

-17-

--------------------------------------------------------------------------------


 

This Lease represents the entire agreement between Landlord and Tenant covering
everything agreed upon or understood in this transaction. There are no oral
promises, conditions, representations, understandings, interpretations or terms
of any kind as conditions or inducements to the execution hereof or in effect
between the parties. No change or addition shall be made to this Lease except by
a written agreement executed by Landlord and Tenant.

 

Section 16.08. Financial Statements. In the event that Tenant is no longer a
publicly traded company, Tenant shall provide to Landlord on an annual basis,
within ninety (90) days following the end of Tenant’s fiscal year, a copy of
Tenant’s most recent financial statements prepared as of the end of Tenant’s
fiscal year. Such financial statements shall be signed by Tenant or an officer
of Tenant, if applicable, who shall attest to the truth and accuracy of the
information set forth in such statements, or if the Minimum Annual Rent
hereunder exceeds $100,000.00, said statements shall be certified and audited.
All financial statements provided by Tenant to Landlord hereunder shall be
prepared in conformity with generally accepted accounting principles,
consistently applied. Landlord agrees that it shall maintain the confidentiality
of such financial statements during the Lease Term; provided, however, Landlord
may disclose the contents of the financial statements to (a) officers and
employees of Landlord and those agents, attorneys and consultants of Landlord
reasonably requiring access, all of which Landlord shall cause to be similarly
bound, (b) actual or prospective lenders, purchasers, investors or shareholders
of Landlord, all of which Landlord shall cause to be similarly bound, (c) any
entity or agency required by law, or (d) any entity or agency which is
reasonably necessary to protect Landlord’s interest in any action, suit or
proceeding brought by or against Landlord and relating to the subject matter of
this Lease.

 

Section 16.09. Representations and Warranties.

 

(a)        Tenant hereby represents and warrants that (i) Tenant is duly
organized, validly existing and in good standing (if applicable) in accordance
with the laws of the State under which it was organized; (ii) Tenant is
authorized to do business in the State where the Building is located; and
(iii) the individual(s) executing and delivering this Lease on behalf of Tenant
has been properly authorized to do so, and such execution and delivery shall
bind Tenant to its terms.

 

(b)        Landlord hereby represents and warrants that (i) Landlord is duly
organized, validly existing and in good standing (if applicable) in accordance
with the laws of the State under which it was organized; (ii) Landlord is
authorized to do business in the State where the Building is located; and
(iii) the individual(s) executing and delivering this Lease on behalf of
Landlord has been properly authorized to do so, and such execution and delivery
shall bind Landlord to its terms.

 

Section 16.10. Signage. Tenant shall have the right to require that Landlord, at
Landlord’s sole cost and expense, install a placard displaying Tenant’s name
and/or logo on each of the monument signs located at the entrances to the Leased
Premises from North Commerce Drive, provided that such placards comply with all
laws, rules, regulations, ordinances and protective covenants encumbering the
Building. The size, location, materials, coloring, lettering, lighting and
method required for installation of the Placard shall be subject to Landlord’s
prior approval. Landlord shall, at its sole cost and expense, keep and maintain
the monument signs in good condition and repair. Provided that Tenant has not
assigned this Lease (other than to a Permitted Transferee) nor sublet more than
fifty percent (50%) of the Leased Premises, Tenant shall have the right at any
time to install one or more Building mounted identification signs on the parapet
wall at the top of the Building, provided such signage is substantially similar
to the sign depicted on Exhibit K attached hereto, and further provided that
such signs comply with all applicable laws, rules, regulations, ordinances and
protective covenants. During the Lease Term, Tenant shall keep such Building
mounted identification signs in good condition and repair and upon the
expiration or earlier termination of this Lease, shall remove such Building
mounted identification signs in accordance with Section 2.03 above. Tenant shall
place no other exterior signs on the Building without the prior written consent
of Landlord. Any signs not in conformity with the Lease may be immediately
removed by Landlord.

 

Section 16.11. Parking. Tenant shall be entitled to the use of all of the
parking spaces designated for the Leased Premises by Landlord as shown on
Exhibit A. Tenant acknowledges and agrees that Landlord shall have no obligation
to police or monitor such parking spaces. No vehicle may be repaired or serviced
in the parking area except for typical or routine trailer and/or truck
maintenance performed in accordance with all applicable laws by qualified
professionals as would typically be performed at a distribution facility. Except
as provided below, any vehicle brought into the parking area by Tenant, or any
of Tenant’s employees, contractors or invitees, and deemed abandoned by Landlord
will be towed and all costs thereof shall be borne by the Tenant. There shall be
no parking permitted on any of the streets or roadways located within the Park.
In addition, Tenant agrees that its employees will not park in the spaces
designated visitor parking, if any. Landlord acknowledges that Tenant will be
permitted to use the designated trailer parking areas and that portion of the
parking area labeled “Flexible Parking” on

 

-18-

--------------------------------------------------------------------------------

 

Exhibit A hereto for the parking of trucks and trailers, and that such trucks
and trailers may remain in the parking areas for any period of time permitted by
Tenant.

 

Section 16.12. Consent. Unless otherwise specified herein, where the consent of
a party is required, such consent will not be unreasonably withheld, conditioned
or delayed.

 

Section 16.13. Time. Time is of the essence of each term and provision of this
Lease.

 

Section 16.14. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance with all applicable anti-money laundering laws,
including, without limitation, the USA Patriot Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including, without limitation, Executive Order 13224 (“Executive Order”). Each
of Landlord and Tenant further represents as of the Effective Date (a) that it
is not, and it is not owned or controlled directly or indirectly by any person
or entity, on the SDN List published by the United States Treasury Department’s
Office of Foreign Assets Control and (b) that it is not a person otherwise
identified by government or legal authority as a person with whom a U.S. Person
is prohibited from transacting business. As of the date hereof, a list of such
designations and the text of the Executive Order are published under the website
address www.ustreas.gov/offices/enforcement/ofac.

 

Section 16.15. Usufruct. Tenant’s interest in the Leased Premises is a usufruct,
not subject to levy and sale, and not assignable by Tenant except as expressly
set forth herein.

 

Section 16.16. Quiet Enjoyment. So long as Tenant has not committed a Default
hereunder that remains uncured, Landlord agrees that Tenant shall have the right
to quietly use, possess and enjoy the Leased Premises for the Lease Term,
without hindrance by anyone claiming by, through or under Landlord.

 

Section 16.17. Subordination of Landlord’s Lien. All of Tenant’s Property which
may be installed or placed in or upon the Leased Premises by Tenant or anyone
authorized by Tenant shall remain the property of Tenant. Tenant may assign,
hypothecate, encumber, mortgage or create a security interest in or upon
Tenant’s Property without the consent of Landlord and may remove Tenant’s
Property at any time during the term of this Lease. Landlord does hereby agree
to subordinate any statutory lien on Tenant’s Property granted to Landlord to
the lien of any lender providing financing to Tenant that is secured by all or
any portion of the Tenant’s Property located at the Leased Premises. Landlord
shall provide to Tenant, within ten (10) days after Tenant’s request therefor, a
written lien subordination agreement in commercially reasonable form evidencing
Landlord’s subordination of any rights it has or may have in Tenant’s Property.
The provisions of this Section 16.17 shall survive the expiration or earlier
termination of this Lease.

 

Section 16.18. Exhibits. All Exhibits attached to this Lease are incorporated
and made a part of this Lease. All provisions contained in any Exhibit attached
hereto are hereby incorporated as if fully set forth at length in this Lease.

 

(SIGNATURES CONTAINED ON FOLLOWING PAGE)

 

-19-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

Signed, sealed and delivered

 

LANDLORD:

as to Landlord, in the

 

 

presence of:

 

DUKE REALTY LIMITED PARTNERSHIP, an

 

 

Indiana limited partnership

 

 

 

 

 

 

By:

Duke Realty Corporation,

Unofficial Witness

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

 

By:

/s/ J. Christopher Brown

Notary Public

 

 

 

Name:

J. Christopher Brown

 

 

 

 

Title:

SR. V. P.

[g324212ka13i001.jpg]

 

 

Signed, sealed and delivered

 

TENANT:

as to Tenant, in the

 

 

presence of:

 

DICK’S SPORTING GOODS, INC., a Delaware corporation

 

 

 

 

 

 

[ILLEGIBLE]

 

 

Unofficial Witness

 

 

By:

/s/ Lee J. Belitsky

 

 

 

Name:

Lee J. Belitsky

 

 

 

Title:

Sr. Vice President

Patricia A. Ihrig

 

 

Notary Public

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA

 

 

Notarial Seal

 

 

Patricia A. thrig, Notary Public

 

 

Findlay Twp., Allegheny County

 

 

My Commission Expires Feb. 17, 2009

 

 

Member, Pennsylvania Association of Notaries

 

 

 

-20-

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SPECIAL STIPULATIONS

 

The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the “Lease”), and
to the extent of any conflict between these Special Stipulations and the Lease,
these Special Stipulations shall govern and control.

 

1.            Options to Extend.

 

(a)        Grant and Exercise of Option. Provided that (i) no default has
occurred and is then continuing, (ii) the tangible net worth of Tenant is then
equal to or greater than One Hundred Million and No/100 Dollars
($100,000,000.00), and (iii) Tenant originally named herein has not assigned
this Lease (other than to a Permitted Transferee) or sublet fifty percent (50%)
or more of the Leased Premises to a person or entity other than a Permitted
Transferee, Tenant shall have the option to extend the Lease Term for three
(3) additional periods of five (5) years each (each an “Extension Term”). Each
Extension Term shall be upon the same terms and conditions contained in the
Lease except (x) this provision giving three (3) extension options shall be
amended to reflect the remaining options to extend, if any, (y) any improvement
allowances or other concessions applicable to the Leased Premises under the
Lease shall not apply to the Extension Term, and (z) the Minimum Annual Rent
shall be adjusted as set forth below (the “Rent Adjustment”). Tenant shall
exercise each option by delivering to Landlord, no later than twelve (12) months
prior to the expiration of the initial Lease Term or preceding Extension Term,
as the case may be, written notice of Tenant’s desire to extend the Lease Term.
Tenant’s failure to timely exercise such option shall be deemed a waiver of such
option and any succeeding option. With respect to the second and third Extension
Terms, Landlord shall notify Tenant of the amount of the Rent Adjustment no
later than nine (9) months prior to the commencement of the Extension Term.
Tenant shall be deemed to have rejected the Rent Adjustment and retracted its
option to extend if it fails to deliver to Landlord a written acceptance or
rejection thereto within fifteen (15) business days after receipt thereof. If
Tenant properly exercises its option to extend, Landlord and Tenant shall
execute an amendment to the Lease reflecting the terms and conditions of the
Extension Term within thirty (30) days after the determination of the Rent
Adjustment and for all purposes under the Lease, the defined term “Lease Term”
shall include such Extension Term.

 

(b)        Rent Adjustment. The Minimum Annual Rent per square foot of the
Leased Premises for the first (1st) Extension Term shall be an amount equal to
one hundred percent (100%) of the Minimum Annual Rent per square foot of the
Leased Premises for the period immediately preceding the applicable Extension
Term. The Minimum Annual Rent per square foot of the Leased Premises for the
second (2nd) Extension Term and the third (3rd) Extension Term shall be an
amount equal to ninety-five percent (95%) of the base rent per square foot
charged to prospective renewing tenants for comparable buildings (e.g.,-age,
physical condition, number of stories, total size, comparable location) in
comparable transactions (e.g., creditworthiness of tenant, landlord and tenant
obligations) in the area in which the Leased Premises are located, taking into
account all financial terms, including without limitation, free rent,
escalations, work contributions and allowances and leasing and brokerage
commissions. If Tenant delivers to Landlord a written objection to Landlord’s
calculation of the Rent Adjustment within fifteen (15) days after Tenant’s
receipt of Landlord’s determination of the Rent Adjustment, and the parties
cannot agree on a Rent Adjustment within ten (10) days after Tenant’s written
objection then Tenant may retract its exercise of its option to extend, or
Tenant may choose arbitration to determine the Rent Adjustment. If Tenant
chooses arbitration, Tenant shall give Landlord written notice of its desire to
seek arbitration within ten (10) days after expiration of such ten (10) day
period (“Arbitration Notice”). Within ten (10) days after Tenant provides
Landlord with its Arbitration Notice, the parties shall each appoint a broker to
determine the Rent Adjustment for the Leased Premises. Each appraiser so
selected shall be a licensed real estate broker, each having at least ten
(10) years prior experience in the leasing of comparable space in the
metropolitan area in which the Leased Premises are located and with a working
knowledge of current rental rates and practices. If the two brokers cannot agree
upon the Rent Adjustment for the Leased Premises within twenty (20) days after
their appointment, then, within ten (10) days after the expiration of such
twenty (20) day period, the two brokers shall select a third broker meeting the
above criteria. Once the third broker has been selected as provided for above,
then such third broker shall within ten (10) days after appointment make its
determination of the Rent Adjustment. The average of the two closest
determinations of the Rent Adjustment shall be used as the Minimum Annual Rent
for the applicable Extension Term and shall be binding on both Landlord and
Tenant. Landlord and Tenant shall each bear the cost of its broker and shall
share the cost of the third. If Tenant fails to provide the Arbitration Notice
as provided above, then Tenant’s exercise of its option to extend shall be
deemed retracted.

 

2.             First Option to Expand Building. Provided that (a) no default has
occurred and is then continuing, (b) the tangible net worth of Tenant is then
equal to or greater than Two Hundred Fifty

 

Exhibit E

Page 1 of 9

--------------------------------------------------------------------------------


 

Million and No/100 Dollars ($250,000,000.00), (c) Tenant originally named herein
has not assigned this Lease (other than to a Permitted Transferee) or sublet
fifty percent (50%) or more of the Leased Premises to a person or entity other
than a Permitted Transferee, and (d) Tenant has not exercised its Second
Expansion Option (as defined in Special Stipulation 3 below), then, at any time
during the Lease Term or any extension thereof, Tenant shall have an exclusive
option (the “First Expansion Option”) to require that Landlord expand the
Building so that the Leased Premises is expanded to include an additional
approximately 228,000 square feet of space, said proposed expansion being
depicted on Exhibit F to this Lease (the “First Expansion Space”). Tenant shall
exercise the First Expansion Option, if at all, by notifying Landlord in writing
(the “First Expansion Notice”) that Tenant elects to have Landlord construct an
expansion of the Building on the First Expansion Space in accordance with the
provisions hereof. The terms and conditions for Tenant’s lease of the First
Expansion Space, including Minimum Annual Rent for the First Expansion Space,
shall be as set forth in Special Stipulation 7 below.

 

3.             Second Option to Expand Building. Provided that (a) no default
has occurred and is then continuing, (b) the tangible net worth of Tenant is
then equal to or greater than Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00), and (c) Tenant originally named herein has not assigned this
Lease (other than to a Permitted Transferee) or sublet fifty percent (50%) or
more of the Leased Premises to a person or entity other than a Permitted
Transferee, then, at any time prior to the second (2nd) anniversary of the
Additional Rent Commencement Date, Tenant shall have an exclusive option (the
“Second Expansion Option”) to require that Landlord expand the Building so that
the Leased Premises is expanded to include an additional approximately 256,500
square feet of space and trailer parking on property adjacent to the Land, said
proposed expansion being depicted on Exhibit G to this Lease (the “Second
Expansion Space”), constituting 27.29 acres of land; provided, however, that in
the event Tenant previously exercised the First Expansion Option, then the
Second Expansion Space shall include only the remaining 28,500 square feet of
additional space plus the aforesaid trailer parking. Tenant shall exercise the
Second Expansion Option, if at all, by notifying Landlord in writing (the
“Second Expansion Notice”) that Tenant elects to have Landlord construct an
expansion of the Building on the Second Expansion Space in accordance with the
provisions hereof. The terms and conditions of Tenant’s lease of the Second
Expansion Space, including Minimum Annual Rent for the Second Expansion Space,
shall be as set forth in Special Stipulation 7 below. Landlord represents and
warrants that, prior to the expiration of the Second Expansion Option, as may be
extended pursuant to Special Stipulation 4 below, Landlord will have the right
to expand the Building onto the Second Expansion Space by virtue of being the
owner of the Second Expansion Space, having an option to purchase the Second
Expansion Space, or through some other means of controlling the Second Expansion
Space.

 

4.             Option Rights. Provided that (a) no default has occurred and is
then continuing, (b) the tangible net worth of Tenant is then equal to or
greater than Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00),
(c) Tenant originally named herein has not assigned this Lease (other than to a
Permitted Transferee) or sublet fifty percent (50%) or more of the Leased
Premises to a person or entity other than a Permitted Transferee, and (d) Tenant
has not exercised its Second Expansion Option as set forth in Special
Stipulation 3 above, then Tenant shall have the right to extend the term of its
Second Expansion Option for one (1) additional year by delivering written notice
to Landlord (the “First Option Notice”). The First Option Notice shall be
effective only if delivered to Landlord at least thirty (30) days prior to the
second (2nd) anniversary of the Additional Rent Commencement Date and
accompanied by a fee in the amount of $400,000.00 (the “First Option Fee”).
Provided that (a) no default has occurred and is then continuing, (b) the
tangible net worth of Tenant is then equal to or greater than Two Hundred Fifty
Million and No/100 Dollars ($250,000,000.00), (c) Tenant originally named herein
has not assigned this Lease (other than to a Permitted Transferee) or sublet
fifty percent (50%) or more of the Leased Premises to a person or entity other
than a Permitted Transferee, (d) Tenant has not exercised its Second Expansion
Option as set forth in Special Stipulation 3 above, and (e) Tenant delivered the
First Option Notice and First Option Fee as aforesaid, then Tenant shall again
have the right to extend its Second Expansion Option for one (1) additional year
by delivering written notice to Landlord (the “Second Option Notice”). The
Second Option Notice shall be effective only if delivered to Landlord at least
thirty (30) days prior to the third (3rd) anniversary of the Additional Rent
Commencement Date and accompanied by a fee in the amount of $500,000.00 (the
“Second Option Fee”). Provided that (a) no default has occurred and is then
continuing, (b) the tangible net worth of Tenant is then equal to or greater
than Two Hundred Fifty Million and No/I00 Dollars ($250,000,000.00), (c) Tenant
originally named herein has not assigned this Lease (other than to a Permitted
Transferee) or sublet fifty percent (50%) or more of the Leased Premises to a
person or entity other than a Permitted Transferee, (d) Tenant has not exercised
its Second Expansion Option as set forth in Special Stipulation 3 above, and
(e) Tenant delivered the First Option Notice, First Option Fee, Second Option
Notice and Second Option Fee as aforesaid, then Tenant shall again have the
right to extend its Second Expansion Option for one (1) additional year by
delivering written notice to Landlord (the “Third Option Notice”). The Third
Option Notice shall be effective only if delivered to Landlord at least thirty
(30) days prior to the fourth (4th) anniversary of the Additional Rent
Commencement Date and accompanied by a fee in the amount of $600,000.00 (the
“Third Option Fee”; the First Option Fee, the Second Option Fee and the Third
Option

 

Exhibit E

Page 2 of 9

--------------------------------------------------------------------------------


 

Fee referred to hereinafter, collectively, as the “Option Fees”).
Notwithstanding the foregoing, if Tenant exercises its Second Expansion Option
at any time after the second (2nd) anniversary of the Additional Rent
Commencement Date but prior to the expiration of such option (as the same may be
extended pursuant to this Special Stipulation 4), then one-half (1/2) of any
Option Fees paid prior to the date such Second Expansion Option is exercised
shall be refunded to Tenant.

 

5.             First Right of First Offer on Expansion Space. Landlord hereby
agrees that it will not commence development of a Speculative Building (as
hereinafter defined) on all or any portion of that certain parcel of land known
as Site N and being depicted on Exhibit H attached hereto (the “First Offer
Space”) prior to the later to occur of (a) the expiration of the term of the
Second Expansion Option, and any extensions thereto, pursuant to Special
Stipulations 3 and 4 above, and (b) Landlord’s receipt of a land disturbance
permit for the construction of vertical improvements and the commencement of
construction of a Speculative Building’s foundation on that certain parcel of
land known as Site G and being depicted on Exhibit H-1 attached hereto (said
period being referred to herein as the “Freeze Period”). Following the Freeze
Period, in the event that Landlord desires to commence development of a
Speculative Building on all or any portion of the First Offer Space, and
provided that (x) no default has occurred and is then continuing, (y) the
tangible net worth of Tenant is then equal to or greater than Two Hundred Fifty
Million and No/100 Dollars ($250,000,000.00), and (z) Tenant originally named
herein has not assigned this Lease (other than to a Permitted Transferee) or
sublet fifty percent (50%) or more of the Leased Premises to a person or entity
other than a Permitted Transferee, Landlord shall, prior to obtaining a land
disturbance permit for the construction of vertical improvements on all or any
portion of the First Offer Space, notify Tenant in writing of its intent to
construct a Speculative Building on the First Offer Space (“First Landlord’s
Notice”). Tenant shall have fifteen (15) business days from its receipt of the
First Landlord’s Notice to deliver to Landlord a written notice (“First Tenant
Acceptance Notice”) agreeing to have Landlord construct an expansion of the
Building plus parking on the Second Expansion Space as shown on Exhibit G in
accordance with the provisions hereof. The terms and conditions of Tenant’s
lease of the Second Expansion Space (as defined in Special Stipulation 3),
including Minimum Annual Rent for the Second Expansion Space, shall be as set
forth in Special Stipulation 7 below. In the event Tenant fails to deliver the
First Tenant Acceptance Notice to Landlord within said fifteen (15) business day
period, such failure shall be conclusively deemed a rejection of Tenant’s rights
pursuant to this Special Stipulation 5, except as expressly provided herein,
whereupon Tenant shall have no further rights with respect to the First Offer
Space and Landlord shall be free to develop the First Offer Space in Landlord’s
sole discretion (including, without limitation, the lease of all or any portion
thereof to a third party); provided that in the event Landlord does not commence
construction on the First Offer Space within nine (9) months after Tenant’s
waiver of its right of first offer pursuant to this Special Stipulation 5,
Tenant’s right of first offer contained in this Special Stipulation 5 shall
again be applicable. As used herein, the term “Speculative Building” shall mean
a building that is less than fifty percent (50%) leased at the time a land
disturbance permit for vertical improvements is obtained.

 

6.             Second Right of First Offer on Expansion Space. During the Lease
Term, provided that (a) no default has occurred and is then continuing, (b) the
tangible net worth of Tenant is then equal to or greater than Two Hundred Fifty
Million and No/l00 Dollars ($250,000,000.00), and (c) Tenant originally named
herein has not assigned this Lease (other than to a Permitted Transferee) or
sublet fifty percent (50%) or more of the Leased Premises to a person or entity
other than a Permitted Transferee, Landlord shall, prior to leasing, selling or
developing all or any portion of Sites S, T and U as depicted on Exhibit I
hereto (the “Second Offer Space”), notify Tenant in writing of its intent to
lease, sell or develop the Second Offer Space (“Second Landlord’s Notice”).
Tenant shall have fifteen (15) business days from its receipt of the Second
Landlord’s Notice to deliver to Landlord a written notice (“Second Tenant
Acceptance Notice”) exercising its right of first offer pursuant to this Special
Stipulation 6. If Tenant delivers the Second Tenant Acceptance Notice,
(x) Tenant shall be deemed to have exercised its First Expansion Option pursuant
to Special Stipulation 2 above, and (y) the Expansion Improvements shall include
the construction and installation of trailer parking on the Second Offer Space
as shown on Exhibit I hereto. In the event Tenant fails to deliver the Second
Tenant Acceptance Notice to Landlord within said fifteen (15) business day
period, such failure shall be conclusively deemed a rejection of Tenant’s rights
pursuant to this Section 6, whereupon Tenant shall have no further rights with
respect to the Second Offer Space and Landlord shall be free to develop the
Second Offer Space in Landlord’s sole discretion (including, without limitation,
the lease of all or any portion thereof to a third party). Landlord represents
and warrants that, prior to the expiration of Tenant’s right of first offer
pursuant to this Section 6, Landlord will have the right to include the
construction and installation of trailer parking as shown on Exhibit I as
aforesaid by virtue of being the owner of the Second Offer Space, having an
option to purchase the Second Offer Space, or through some other means of
controlling the Second Offer Space.

 

7.            Terms and Conditions for Expansion Space.

 

(a)           Amendment. If Tenant properly exercises its right to expand the
Leased Premises pursuant to Special Stipulations 2, 3, 5 or 6 above (each an
“Expansion Option”), Landlord and Tenant

 

Exhibit E

Page 3 of 9

--------------------------------------------------------------------------------

 

 

shall enter into an amendment to this Lease adding the First Expansion Space,
Second Expansion Space and/or Second Offer Space, as applicable (the “Additional
Space”) to the Leased Premises, the Building and/or the Land, as applicable,
upon the terms and conditions set forth herein and making such other
modifications to this Lease as are appropriate under the circumstances.

 

(b)        Expansion Term. The term of Tenant’s lease of the Additional Space
shall commence as of Substantial Completion of the Additional Space and shall be
coterminous with the term of Tenant’s lease of the original Leased Premises and
any extensions thereof; provided, however, that the minimum term for the
Additional Space shall be five (5) years and the term for the then existing
Leased Premises (“Existing Premises”) shall be extended, if necessary, to be
coterminous with the term for the Additional Space. If the Lease Term for the
Existing Premises is extended as provided above, the Minimum Annual Rent for
such extension term shall be an amount equal to the base rent per square foot
charged to prospective renewing tenants for comparable buildings (e.g., age,
physical condition, number of stories, total size, comparable location) in
comparable transactions (e.g., creditworthiness of tenant, landlord and tenant
obligations) in the area in which the Leased Premises are located, taking into
account all financial terms, including without limitation, free rent,
escalations, work contributions and allowances and leasing and brokerage
commissions; provided, however, that (i) in no event shall the Minimum Annual
Rent per square foot during such extension term be less than the highest Minimum
Annual Rent per square foot payable during the immediately preceding term, and
(ii) if Tenant delivers to Landlord a written objection to Landlord’s
calculation of the Minimum Annual Rent for such extension term within five
(5) business days after Tenant’s receipt of Landlord’s determination thereof,
and the parties cannot agree on such Minimum Annual Rent within ten (10) days
after Tenant’s written objection then Tenant may choose arbitration to determine
such Minimum Annual Rent in accordance with Special Stipulation 1 above. Any
extension of the Lease Term with respect to the Existing Premises pursuant to
this subsection (b) shall not affect the number or length of Tenant’s options to
extend the Lease Term pursuant to Special Stipulation 1 above.

 

(c)        Expansion Rent. Commencing as of Substantial Completion of the
Additional Space, the Minimum Annual Rent for the Additional Space (the
“Expansion Rent”) shall be an amount equal to the Total Project Cost (as
hereinafter defined) multiplied by the greater of (i) eight and one-half percent
(8.5%), or (ii) a percentage equal to the yield, as of the date the amendment
referred to in subsection (a) above is fully executed, on the ten (10) year U.
S. Treasury Bond having the most recent issue date prior to the date of such
execution (based on the rate set forth in the Wall Street Journal on that date)
plus 450 basis points.

 

Example: If the Leased Premises is expanded and the Total Project Costs are
$30.00 per square foot and the 10-Year Treasury Bond rate is 5%, the Expansion
Rent will be ($30.00 per square foot x 9.50%) or $2.85 per square foot of
Additional Space.

 

If, at the time of Substantial Completion of the Additional Space, the remaining
initial Lease Term is in excess of five (5) years, then, during the remainder of
the initial Lease Term, the Expansion Rent shall increase by ten percent (10%)
upon each successive five (5) year anniversary of Substantial Completion of the
Additional Space. “Total Project Cost” shall include all building and site
design and construction costs; soft cost items, including but not limited to
commissions, legal fees, market-based development fees, permitting and
insurance; market-based land price for all additional acreage not included in
the Existing Premises as reasonably determined by Landlord based on the value of
similarly situated unimproved land in the geographic area in which the
Additional Space is located; and the unamortized cost to construct the trailer
lot for the Existing Premises. Notwithstanding the foregoing, during the first
five (5) years of the initial Lease Term, the market-based land price with
respect to the Second Expansion Space shall be as follows: (x) One Hundred Ten
Thousand and No/100 Dollars ($110,000.00) per acre if the Second Expansion
Notice is delivered during the first twelve (12) months of the Lease Term, and
(y) One Hundred Ten Thousand and No/100 Dollars ($110,000.00) per acre plus
annual increases based on CPI if the Second Expansion Notice is delivered during
a subsequent year of the Lease Term through and including the end of the fifth
(5th) year of the Lease Term. For purposes of this subsection (c), “CPI” shall
mean the parties agree that the market based land price shall be increased on
each anniversary date of the Commencement Date through the end of the fifth
(5th) year of the Lease Term in an amount equal to the proportion that the BLS
Index averaged for the six (6) month period ending two (2) months prior to the
applicable anniversary date has increased over the BLS Index published and
averaged for the six (6) month period ending two (2) months prior to the
Commencement Date. Notwithstanding the foregoing, in no event shall the market
based land price payable during any subsequent year of this Lease, as adjusted
hereby, be less than the market based land price during the immediately
preceding year. As used in this Lease, “BLS Index” shall mean the Revised
Consumer Price Index for Urban Wage Earners and Clerical Workers, United States,
All City Average published by the Bureau of Labor Statistics, United States
Department of Labor. If the Bureau of Labor Statistics shall discontinue
publication of said BLS Index or shall adopt a new method of computing the BLS
Index, the

 

Exhibit E

Page 4 of 9

--------------------------------------------------------------------------------


 

parties agree to use a published price or cost index or published data as
comparable as possible to the BLS Index prior to the change in such method.

 

(d)        Expansion Description. If Tenant properly exercises an Expansion
Option, then as soon as reasonably possible after receipt of Tenant’s exercise
of said Expansion Option, Landlord shall prepare and submit to Tenant a project
description (the “Expansion Description”) and a cost budget estimate (the
“Expansion Cost Budget Estimate”) for the construction and installation of the
Expansion Improvements (as hereinafter defined). Landlord and Tenant agree that
the Expansion Improvements shall be consistent with and as nearly identical as
practicable in style, appearance, materials and quality to the original Building
prior to the selection of any Tenant Improvement alternates. Tenant shall have
fifteen (15) business days after receipt of the Expansion Description and the
Expansion Cost Budget Estimate in which to review the Expansion Description and
the Expansion Cost Budget Estimate and to give Landlord written notice of
Tenant’s approval of the Expansion Description and the Expansion Cost Budget
Estimate or its requested changes thereto. Tenant’s failure to approve or
request changes to the Expansion Description and/or the Expansion Cost Budget
Estimate within fifteen (15) business days after its receipt thereof shall be a
Tenant Delay. If Tenant requests any changes to the Expansion Description,
Landlord shall make those changes that are reasonably requested by Tenant and
shall promptly submit the revised Expansion Description (and, to the extent
applicable, the revised Expansion Cost Budget Estimate) to Tenant within fifteen
(15) days after receipt of changes from Tenant. This process shall continue
until both Landlord and Tenant have agreed upon the Expansion Description and
Expansion Cost Budget Estimate. Landlord shall at all times in its preparation
of the Expansion Description and the Expansion Cost Budget Estimate, and any
revisions thereto, act reasonably and in good faith. Tenant shall at all times
in its review of the Expansion Description and the Expansion Cost Budget
Estimate, and of any revisions thereto, act reasonably and in good faith.

 

(e)        Expansion Drawings. On or before the sixtieth (60th) day following
Tenant’s acceptance of the Expansion Description, Landlord shall prepare and
submit to Tenant a set of construction drawings (the “Expansion CD’s”) covering
all work to be performed by Landlord in constructing and installing the
improvements to the Additional Space (the “Expansion Improvements”), which shall
be based on the Expansion Description. Landlord and Tenant agree to use the
procedures and abide by the terms and conditions set forth in Paragraph 2 of
Exhibit B in connection with the preparation of the Expansion CD’s. The square
footage of the Additional Space shall be based on a “drip-line” measurement from
the outside of the exterior walls of the Additional Space.

 

(f)         Permits and Approvals. Promptly following Tenant’s approval of the
Expansion CD’s, Landlord shall obtain all necessary permits and approvals for
the proposed Expansion Improvements, with respect to which Landlord agrees to
use all commercially reasonable efforts to obtain. In the event that Landlord
has not procured a permit to construct the Expansion Improvements within twelve
(12) months following the approval of the Expansion CD’s (the “Outside Permit
Date”), either party may elect to terminate the Expansion Option by written
notice to the other given within ten (10) days following the Outside Permit Date
(provided that Landlord has not received such permit prior to either party’s
receipt of said termination notice), in which event Tenant shall reimburse
Landlord for all design fees incurred in connection with such proposed
expansion, and this Lease shall continue in full force and effect as if the
Expansion Option had never been exercised.

 

(g)        Retraction. Tenant shall have the right, at any time prior to
Landlord’s and Tenant’s approval of the Expansion CD’s, to retract its exercise
of its Expansion Option, in which event such Expansion Option shall be null and
void and of no further force or effect, and Tenant shall be obligated to
reimburse Landlord, as Additional Rent, for all reasonable design fees actually
incurred in connection with such expansion.

 

(h)        Schedule and Early Occupancy. Landlord and Tenant agree to use the
procedure and abide by the terms and conditions set forth in Paragraph 2 of
Exhibit B in connection with the preparation of a Schedule for the construction
of any Additional Space and for any early occupancy. Tenant agrees to coordinate
with Landlord regarding the installation of Tenant’s phone and data wiring and
any other trade related fixtures that will need to be installed in the
Additional Space prior to Substantial Completion of the Expansion Improvements.
In addition, if and to the extent permitted by applicable laws, rules and
ordinances, Tenant shall have the right to enter the Additional Space for a
period of thirty (30) days prior to the scheduled date for Substantial
Completion in order to install fixtures (such as racking) and otherwise prepare
the Additional Space for occupancy, which right shall expressly exclude making
any structural modifications. During any entry prior to Substantial Completion
of the Expansion Improvements (i) Tenant shall comply with all terms and
conditions of this Lease other than the obligation to pay Minimum Annual Rent or
Annual Rental Adjustment with respect to the Additional Space, (ii) Tenant shall
not interfere with Landlord’s completion of the Expansion Improvements,
(iii) Tenant shall cause its personnel and contractors to comply with the terms
and conditions of Landlord’s rules of conduct (which Landlord agrees to furnish
to Tenant upon request), and

 

Exhibit E

Page 5 of 9

--------------------------------------------------------------------------------


 

(iv) Tenant shall not begin operation of its business in the Additional Space.
Tenant acknowledges that Tenant shall be responsible for obtaining all
applicable permits and inspections relating to any such entry by Tenant.

 

(i)        Change Orders. Tenant shall have the right to request changes to the
Expansion CD’s at any time following Tenant’s acceptance of the Expansion CD’s
by way of written change order (each, an “Expansion Change Order”, and
collectively, “Expansion Change Orders”). Landlord and Tenant agree to use the
procedure and abide by the terms and conditions set forth in Paragraph 3 of
Exhibit B for all Expansion Change Orders.

 

(j)        Tenant Delay. Notwithstanding anything to the contrary contained in
the Lease, to the extent Substantial Completion of the Expansion Improvements is
delayed as a result of Tenant Delay, then Substantial Completion of the
Expansion Improvements shall be deemed to have occurred on the date that
Substantial Completion of the Expansion Improvements would have occurred but for
such Tenant Delay. If a particular Tenant Delay continues for more than two
(2) business days following written notice from Landlord, then notwithstanding
anything to the contrary set forth herein, Tenant shall be solely responsible
for any increase in cost to construct and install the Expansion Improvements
resulting from such Tenant Delay.

 

(k)       Letter of Understanding. Promptly following Substantial Completion of
the Expansion Improvements, Tenant shall execute Landlord’s Letter of
Understanding in substantially the form attached hereto as Exhibit J and made a
part hereof, acknowledging, (i) the date of Substantial Completion of the
Additional Space, and (ii) except for any punchlist items or any other item
Tenant has notified Landlord of in writing, that Tenant has accepted the
Additional Space.

 

(l)        Termination Option. If Tenant elects to exercise an Expansion Option
pursuant to Special Stipulation 2, 3, 5 or 6 above, then Tenant’s option to
terminate the Lease as set forth in Special Stipulation 9 below shall terminate
and be of no further force or effect.

 

(m)      Subordination. If the Additional Space is encumbered by a Mortgage
prior to Substantial Completion of the Additional Space, Landlord shall use
commercially reasonable effort to deliver to Tenant a subordination and
non-disturbance agreement executed by the mortgagee under any such Mortgage,
acknowledging the agreement of such mortgagee with the terms of Section 12.03 of
the Lease. Notwithstanding anything to the contrary contained herein, at
Tenant’s option, the term of Tenant’s lease of the Additional Space shall not
commence until the later to occur of (i) Substantial Completion of the
Additional Space, and (ii) Landlord’s delivery of such subordination and
non-disturbance agreement or waiver thereof by Tenant.

 

8.                                       Right of First Offer to Purchase.
Provided that (i) no default has occurred and is then continuing, and
(ii) Tenant-originally named herein has not assigned this Lease (other than to a
Permitted Transferee) or sublet fifty percent (50%) or more of the Leased
Premises to a person or entity other than a Permitted Transferee, Landlord
hereby grants to Tenant a right of first offer (the “Purchase Offer”) to
purchase the Leased Premises (including, without limitation, any expansion
thereof pursuant to the terms of this Lease), subject to the terms and
conditions set forth herein.

 

(a)        The term of the Purchase Offer shall commence as of the date hereof
and shall continue throughout the initial Lease Term, unless sooner terminated
pursuant to the terms hereof. Notwithstanding anything contained herein to the
contrary, in the event the Lease is terminated or expires prior to the exercise
of the Purchase Offer by Tenant, then the Purchase Offer shall terminate.

 

(b)        Prior to offering the Leased Premises for sale to a third party,
Landlord shall deliver to Tenant a written notice that Landlord intends to list
the Leased Premises for sale (the “Notice to Sell”), which Notice to Sell shall
specify, among other things, the purchase price for the Leased Premises and the
terms of payment (the “Purchase Price”) and the closing date. Tenant shall have
thirty (30) days after receipt of the Notice to Sell to deliver an offer to
Landlord offering to purchase the Leased Premises (the “Notice of Purchase”) for
the Purchase Price and on the terms set forth in the Notice to Sell. The
negotiation and execution of a mutually acceptable purchase and sale agreement,
based on Landlord’s standard form, must occur no more than forty-five (45)
calendar days after the date on which Tenant gives Landlord the Notice of
Purchase. Landlord and Tenant agree to negotiate said purchase and sale
agreement during said 45-day period in good faith; provided, however, that
Landlord and Tenant acknowledge that the purchase and sale agreement will
provide that the contemplated purchase and sale is subject to approval thereof
by Landlord’s investment committee and Tenant’s board of directors on or before
the expiration of any applicable inspection period set forth therein.

 

(c)        If Tenant fails or elects not to give the Notice of Purchase within
said thirty (30) day period, then this Purchase Offer shall terminate and
Landlord may proceed to offer to sell the Leased

 

Exhibit E

Page 6 of 9

--------------------------------------------------------------------------------

 

Premises, and may thereafter sell the Leased Premises, without any longer being
subject to this Purchase Offer. Provided, however, if Landlord agrees to enter
into a contract with a third party for the sale of the Leased Premises at a
purchase price that is less than ninety percent (90%) of the Purchase Price,
after giving effect to any Purchase Price credits, reductions or other offsets,
set forth in Landlord’s Notice to Sell, then the Purchase Offer shall be deemed
reinstated and Landlord shall again be required to comply with the provisions of
this Special Stipulation 8.

 

(d)           If Tenant elects to give the Notice of Purchase within said thirty
(30) day period, but a mutually acceptable purchase and sale agreement is not
executed, delivered and accepted by and between Landlord and Tenant after good
faith negotiations between Tenant and Landlord within the forty-five (45)
calendar day period referenced in subsection (b) above, then Tenant’s Purchase
Offer shall terminate and Landlord may proceed to offer to sell the Leased
Premises, and may thereafter sell the Leased Premises, without any longer being
subject to this Purchase Offer, except as provided in subsection (c) above.

 

(e)           The following transactions by Landlord shall be executed from the
Purchase Offer (each, an “Excluded Transaction”):

 

(i)            A transfer of the Leased Premises from Landlord to a joint
venture partner of Landlord, or from one joint venture partner of Landlord to
another joint venture partner of Landlord, or a transfer of the Building to an
entity controlled by Landlord or a joint venture partner of Landlord;

 

(ii)           A transfer of the Leased Premises to an industrial development
authority or other governmental or quasi-governmental agency (collectively, the
“Agency”) as part of a tax reduction or tax abatement program in which Landlord
leases the Leased Premises back from the Agency and then subleases to a tenant;

 

(iii)          A sale of the Leased Premises to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain; or

 

(iv)          If Landlord creates a security interest in the Leased Premises as
collateral for a loan.

 

(f)            In the event Landlord sells the Leased Premises to a
non-affiliated third party buyer (excluding Tenant) within two (2) years
following the Additional Rent Commencement Date hereof, and such sale is not an
Excluded Transaction, then Landlord agrees that it shall pay to Tenant an amount
equal to ten percent (10%) of the net sales profit paid to Landlord in
connection with such sale. The net sales profit shall be an amount equal to the
product of (i) the gross sales price of the Leased Premises, less all closing
costs (e.g., transfer taxes, commissions, Landlord’s share of due
diligence, etc.), less Landlord’s undepreciated gross basis in the building, and
(ii) 10%. Such amount shall be paid to Tenant at closing of such sale. No sum
shall be due Tenant pursuant to this subsection (f) unless and until the sale of
Leased Premises by Landlord is actually consummated.

 

(g)           This Purchase Offer shall be null and void and terminate if Tenant
is a holdover Tenant pursuant to Section 2.04 of the Lease.

 

(h)           Except in the event of an Excluded Transaction, in no event may
Landlord sell, or offer to sell, less than all of the Leased Premises.

 

9.                                       Option to Terminate. Provided that no
default has occurred and is then continuing, Tenant shall have the right to
terminate the Lease effective as of February 28, 2016. In order to exercise such
termination right, Tenant shall notify Landlord of such exercise in writing at
least twelve (12) months prior to the effective date of such termination. Tenant
shall deliver to Landlord, as an agreed upon termination fee (the “Fee”), an
amount equal to the sum of (i) Two Million One Hundred Forty Thousand Six
Hundred Seventy and No/100 Dollars ($2,140,670.00), (ii) the unamortized balance
of any Capitalized Tenant Improvements (as defined in Exhibit B) calculated as
if such Capitalized Tenant Improvements had been amortized at eight and one-half
percent (8.5%) over the initial Lease Term, and (iii) the unamortized balance of
any Amortized Tenant Improvements (as defined in Exhibit B). One-half (1/2) of
the Fee shall be delivered to Landlord together with the termination notice; the
remaining one-half (1/2) of the Fee shall be delivered to Landlord on or before
the effective date of such termination. Such payment is made in consideration
for Landlord’s grant of this option to terminate to compensate Landlord for
rental and other concessions given to Tenant and for other good and valuable
consideration. The Fee does not constitute payment of rent to Landlord. If
Tenant fails to notify Landlord by the deadline set forth above, Tenant shall
have waived Tenant’s termination right for the remainder of the Lease Term.

 

Exhibit E

Page 7 of 9

--------------------------------------------------------------------------------


 

10.                                 Recreation Field Naming Rights. Landlord
hereby agrees to transfer to Tenant the right to name one (1) of the proposed
recreational soccer fields to be constructed adjacent to the Park, to the extent
such right is controlled by Landlord, Landlord’s affiliate, or a related entity
controlled by Landlord.

 

11.                                 Compliance With Law.

 

(a)        Existing Governmental Regulations. If any federal, state or local
laws, ordinances, orders, rules, regulations or requirements (collectively,
“Governmental Requirements”) in existence as of the date of the Lease require an
alteration or modification of the Leased Premises (a “Code Modification”) and
such Code Modification (i) is not made necessary as a result of the specific use
being made by Tenant of the Leased Premises (as distinguished from an alteration
or improvement which would be required to be made by the owner of any
warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant), and (ii) is not made necessary as a result
of any alteration of the Leased Premises by Tenant (excluding the Tenant
Improvements and excluding any subsequent alterations to the Leased Premises
installed by or under the supervision of Landlord or its affiliates to the
extent not included in the cost of such alteration), such Code Modification
shall be performed by Landlord, at Landlord’s sole cost and expense.

 

(b)        Governmental Regulations – Landlord Responsibility. If, as a result
of one or more Governmental Requirements that are not in existence as of the
date of this Lease, it is necessary from time to time during the Lease Term, to
perform a Code Modification to the Building or the Land that (i) is not made
necessary as a result of the specific use being made by Tenant of Leased
Premises (as distinguished from an alteration or improvement which would be
required to be made by the owner of any warehouse-office building comparable to
the Building irrespective of the use thereof by any particular occupant), and
(ii) is not made necessary as a result of any alteration of the Leased Premises
by Tenant, such Code Modification shall be performed by Landlord and cost
thereof shall be included in Operating Expenses without being subject to any
applicable cap on expenses set forth herein.

 

(c)        Governmental Regulations – Tenant Responsibility. If, as a result of
one or more Governmental Requirements, it is necessary from time to time during
the Lease Term to perform a Code Modification to the Building or the Land that
is made necessary as a result of the specific use being made by Tenant of the
Leased Premises or as a result of any alteration of the Leased Premises by
Tenant, such Code Modification shall be the sole and exclusive responsibility of
Tenant in all respects; provided, however, that Tenant shall have the right to
retract its request to perform a proposed alteration in the event that the
performance of such alteration would trigger the requirement for a Code
Modification.

 

12.                                 Warranty. Landlord hereby agrees to make any
and all repairs to the Building and the Leased Premises, at its own expense, as
are necessary or reasonably desirable to correct any defects in the Leased
Premises or the Building of which Tenant notifies Landlord in writing during the
first twelve (12) months after Substantial Completion of the Tenant
Improvements. In addition, Landlord hereby agrees to make any and all repairs to
the Expansion Improvements, at its own expense, as are necessary or reasonably
desirable to correct any defects in the Additional Space of which Tenant
notifies Landlord in writing during the twelve (12) months after Substantial
Completion of the Expansion Improvements. Each of the preceding two
(2) sentences being referred to herein as the “Landlord Warranty”. Without
limiting the foregoing, from and after Substantial Completion, Landlord shall
enforce for the benefit of Tenant all warranties and guarantees relating to the
Tenant Improvements and the Expansion Improvements, if applicable, and any and
all systems contained in the Leased Premises. Within thirty (30) days after
Substantial Completion, Landlord shall provide Tenant with copies of all
warranties and guarantees applicable to the Tenant Improvements to the extent in
Landlord’s possession. Thereafter, Landlord shall deliver copies of such
warranties and guarantees to Tenant promptly following Landlord’s receipt
thereof. Landlord agrees to use reasonable, diligent efforts to obtain such
warranties and guarantees. Neither Landlord nor Tenant shall take any action
which shall invalidate any of the foregoing warranties or guarantees, and Tenant
shall provide Landlord with written notice of all warranty claims. Tenant will
notify Landlord promptly upon discovery of any potential problems which may be
covered under the foregoing warranties, and Landlord will cooperate with Tenant
in enforcing such claims. Without limiting Landlord’s duty to perform repairs
under any warranties contained herein, the extent and performance of any repairs
required under the foregoing warranties will be mutually agreed to between
Landlord and Tenant so as to minimize the disruption to Tenant’s business
operations. This Landlord Warranty shall exclude damages or defects caused by
Tenant, its agents, employees or contractors, improper or insufficient
maintenance (to the extent required to be maintained by Tenant), improper
operation or normal wear and tear under normal usage.

 

13.           Incentives Contingency. This Lease and the rights and obligations
of the parties hereunder are contingent upon Tenant obtaining economic
incentives acceptable to Tenant from the State of Georgia, Fulton County and
City of East Point on or before June 29, 2007. Landlord shall cooperate
reasonably with Tenant, at no cost to Landlord, in acquiring such tax incentives
and shall execute such

 

Exhibit E

Page 8 of 9

--------------------------------------------------------------------------------


 

documentation and/or meet with any governmental officials as Tenant deems
reasonably necessary in obtaining such tax incentives. In the event Tenant
determines in its reasonable discretion that it will not be able to obtain
economic incentives acceptable to Tenant, then Tenant shall have the right to
terminate this Lease by written notice to Landlord delivered on or before
June 29, 2007. If Tenant terminates this Lease in accordance with this
Section 13, then Tenant shall reimburse Landlord for one hundred fifty percent
(150%) of all costs incurred by Landlord in connection with this Lease, and
thereafter, neither Landlord nor Tenant shall have any further obligations
hereunder, except with respect to any obligations that expressly survive any
such termination.

 

14.           Memorandum of Lease. Simultaneously with the execution and
delivery of this Lease, Landlord and Tenant agree to execute a memorandum of
this Lease substantially in the form attached hereto as Exhibit M (the
“Memorandum of Lease”). Tenant shall have the right to record the Memorandum of
Lease, at its sole cost and expense.

 

Exhibit E

Page 9 of 9

--------------------------------------------------------------------------------
